

ADOPTION AGREEMENT FOR
PENTEGRA SERVICES, INC.
VOLUME SUBMITTER 401(K) PROFIT SHARING PLAN


CAUTION: Failure to properly fill out this Adoption Agreement may result in
disqualification of the Plan.


EMPLOYER INFORMATION
(An amendment to the Adoption Agreement is not needed solely to reflect a change
in this Employer Information Section.)



1. EMPLOYER'S NAME, ADDRESS, TELEPHONE NUMBER, TIN AND FISCAL YEAR

Name:   The Dime Savings Bank of Williamsburgh

Address:  209 Havemeyer Street
Street
  Brooklyn  New York  11211
CityStateZip
Telephone:  (718) 782-6200
Taxpayer Identification Number (TIN):    11-0685750
Employer's Fiscal Year ends:    December 31st



2. TYPE OF ENTITY

a. [X]Corporation (including tax‑exempt or non‑profit Corporation)

b. [   ]Professional Service Corporation

c. [   ]S Corporation

d. [   ]Limited Liability Company that is taxed as:

1.[   ]a partnership or sole proprietorship
2.[   ]a Corporation
3.[   ]an S Corporation

e. [   ]Sole Proprietorship

f. [   ]Partnership (including limited liability)

g. [   ]Other:     (must be a legal entity recognized under federal income tax
laws)




3. AFFILIATED EMPLOYERS/PARTICIPATING EMPLOYERS (Plan Sections 1.7 and 1.61). Is
the Employer an Affiliated Employer (i.e., a member of a controlled group or an
affiliated service group (within the meaning of Code §414(b), (c), (m) or (o)))?

a. [   ]No

b. [X]Yes, the Employer is a member of (select one or both of 1. ‑ 2. AND select
one of 3. ‑ 4. below):

1.[X]A controlled group
2.[   ]An affiliated service group


AND, will any of the Affiliated Employers adopt the Plan as Participating
Employers?
3.[X]Yes (Complete a participation agreement for each Participating Employer.)
4.[   ]No (The Plan could fail to satisfy the Code §410(b) coverage rules.)


MULTIPLE EMPLOYER PLAN (Plan Article XIV). Will any Employers who are not
Affiliated Employers adopt this Plan as part of a multiple employer plan (MEP)
arrangement?

c. [X]No

d. [   ]Yes (Complete a participation agreement for each Participating
Employer.)



PLAN INFORMATION
(An amendment to the Adoption Agreement is not needed solely to reflect a change
in the information in Questions 9. through 11.)



4. PLAN NAME:



  The Dime Savings Bank of Williamsburgh 401(k) Savings Plan



5. PLAN STATUS

a. [   ]New Plan

b. [X]Amendment and restatement of existing Plan

PPA RESTATEMENT (leave blank if not applicable)

1. [X]This is an amendment and restatement to bring a plan into compliance with
the Pension Protection Act of 2006 ("PPA") and other legislative and regulatory
changes (i.e., the 6‑year pre‑approved plan restatement).



1

--------------------------------------------------------------------------------

6. EFFECTIVE DATE (Plan Section 1.25) (complete a. if new plan; complete a. AND
b. if an amendment and restatement)

Initial Effective Date of Plan

a.   July 1, 1973 (enter month day, year) (hereinafter called the "Effective
Date" unless 6.b. is entered below)



Restatement Effective Date. If this is an amendment and restatement, the
effective date of the restatement (hereinafter called the "Effective Date") is:

b.   January 1, 2015 (enter month day, year; may enter a restatement date that
is the first day of the current Plan Year. Plan contains appropriate retroactive
effective dates with respect to provisions for appropriate laws.)




7. PLAN YEAR (Plan Section 1.65) means, except as otherwise provided in d.
below:

a. [X]the calendar year

b. [   ]the twelve‑month period ending on    (e.g., June 30th)

c. [   ]other:    (e.g., a 52/53 week year ending on the date nearest the last
Friday in December).



SHORT PLAN YEAR (Plan Section 1.76). Select below if there is a Short Plan Year
(if the effective date of participation is based on a Plan Year, then coordinate
with Question 15) (leave blank if not applicable):

d. [   ]beginning on    (enter month day, year; e.g., July 1, 2013)

and ending on    (enter month day, year).



8. VALUATION DATE (Plan Section 1.86) means:

a. [X]every day that the Trustee (or Insurer), any transfer agent appointed by
the Trustee (or Insurer) or the Employer, and any stock exchange used by such
agent are open for business (daily valuation)

b.[   ]the last day of each Plan Year
c.[   ]the last day of each Plan Year half (semi‑annual)
d.[   ]the last day of each Plan Year quarter

e. [   ]other (specify day or days):     (must be at least once each Plan Year)

NOTE: The Plan always permits interim valuations.




9. PLAN NUMBER assigned by the Employer

a.[   ]001
b.[X]002
c.[   ]Other:   



10. TRUSTEE(S) OR INSURER(S) (Plan Sections 1.44 and 1.84):

a. [   ]Insurer. This Plan is funded exclusively with Contracts and the name of
the Insurer(s) is:

(1)     (2)     (if more than 2, add names to signature page).

b. [   ]Individual Trustee(s). Individual Trustee(s) who serve as Trustee(s)
over assets not subject to control by a corporate Trustee. (add additional
Trustees as necessary)

Name(s)Title(s)
    
    
    


Address and telephone number
1.[   ]Use Employer address and telephone number
2.[   ]Use address and telephone number below:


Address:  
Street
      
CityStateZip
Telephone:  
 
2

--------------------------------------------------------------------------------




c. [X]Corporate Trustee(s) (add additional Trustees as necessary)




Name:   Pentegra Trust Company

Address:  c/o Pentegra Services, Inc., 108 Corporate Park Drive
Street
  White Plains  New York  10604
CityStateZip
Telephone:  (800) 872-3473


Directed/Discretionary Trustee. Unless otherwise specified below, if there is a
corporate Trustee, it will serve as a Directed (nondiscretionary) Trustee (Plan
Section 1.21) and if there is an individual Trustee, he or she will serve as a
Discretionary Trustee (Plan Section 1.22) over all Plan assets (select all that
apply; leave blank if defaults apply)

d. [   ]Directed Trustee exceptions (leave blank if no exceptions):

Directed Trustee over specified Plan assets (select all that apply; leave blank
if none apply)

1. [   ]The corporate Trustee will serve as Directed Trustee over the following
assets:   

2. [   ]The individual Trustee(s) will serve as Directed Trustee over the
following assets:   

Individual Trustee will serve as Directed Trustee (may not be selected with d.1.
or d.2.)
3.[   ]over all Plan assets

e. [X]Discretionary Trustee exceptions (leave blank if no exceptions):

Discretionary Trustee over specified Plan assets (select all that apply; leave
blank if none apply)

1. [   ]The individual Trustee(s) will serve as Discretionary Trustee over the
following assets:   

2. [   ]The corporate Trustee will serve as Discretionary Trustee over the
following assets:   

Corporate Trustee will serve as Discretionary Trustee (may not be selected with
e.1. or e.2.)
3.[X]over all Plan assets

NOTE: Appendix A to the Adoption Agreement (Special Effective Dates and Other
Permitted Elections) or a separate agreement may be used to appoint a special
Trustee for purposes of collecting delinquent contributions. If no such
appointment is made, then except as provided in Plan Section 7.3(c), the Trustee
will have such responsibility.



Separate trust. Will a separate trust agreement that is approved by the IRS for
use with this Plan be used?

f. [   ]No

g. [X]Yes

NOTE: If Yes is selected, an executed copy of the trust agreement between the
Trustee and the Employer must be attached to this Plan. The Plan and trust
agreement will be read and construed together. The responsibilities, rights and
powers of the Trustee will be those specified in the trust agreement.




11. ADMINISTRATOR'S NAME, ADDRESS AND TELEPHONE NUMBER

(If none is named, the Employer will be the Administrator (Plan Section 1.5).)
a.[   ]Employer (use Employer address and telephone number)
b.[X]Other:

Name:   Pentegra Services, Inc.




Address:   108 Corporate Park Drive

Street
  White Plains  New York  10604
CityStateZip
Telephone:  (800) 872-3473


12.   CONTRIBUTION TYPES12 p.312
The selections made below must correspond with the selections made under the
Contributions and Allocations Section of this Adoption Agreement.
FROZEN PLAN OR CONTRIBUTIONS HAVE BEEN SUSPENDED (Plan Section 4.1(c))
(optional)

a. [   ]This is a frozen Plan (i.e., all contributions cease) (if this is a
temporary suspension, select a.2):

1. [   ]All contributions ceased as of, or prior to, the effective date of this
amendment and restatement and the prior Plan provisions are not reflected in
this Adoption Agreement (may enter effective date at 3. below and/or select
contributions at b. ‑ h. (optional), skip questions 13‑19 and 23‑31)

2. [   ]All contributions ceased or were suspended and the prior Plan provisions
are reflected in this Adoption Agreement (must enter effective date at 3. below
and select contributions at b. ‑ h.)

Effective date

3. [   ]as of              (effective date is optional unless a.2. has been
selected above or this is the amendment or restatement to freeze the Plan).



3

--------------------------------------------------------------------------------

CONTRIBUTIONS
The Plan permits the following contributions (select one or more):

b. [X]Elective Deferrals (Question 25). Also select below if Roth Elective
Deferrals are permitted.

1. [X]Roth Elective Deferrals (Plan Section 1.73)

c. [X]401(k) "ADP test safe harbor contributions" (Question 27)

1. [X]401(k) "ADP test safe harbor contributions" (other than QACA "ADP test
safe harbor contributions") (Match, Nonelective)

2. [   ]QACA "ADP test safe harbor contributions"

d.[   ]Employer matching contributions (Question 28)
e.[   ]Employer profit sharing contributions (includes "prevailing wage
contributions") (Questions 29‑30)
f.[X]Rollover contributions (Question 46)
g.[   ]After‑tax voluntary Employee contributions (Question 47)
h.[   ]SIMPLE 401(k) contributions (Plan Section 13.1) (may not be selected with
12.c., 12.d., 12.e. or 12.g.)


ELIGIBILITY REQUIREMENTS



13. ELIGIBLE EMPLOYEES (Plan Section 1.28) means all Employees (including Leased
Employees) EXCEPT those Employees who are excluded below or elsewhere in the
Plan: 13 p.413

a. [   ]No excluded Employees. There are no additional excluded Employees under
the Plan (skip to Question 14).

b. [X]Exclusions ‑ same for all contribution types. The following Employees are
not Eligible Employees for all contribution types (select one or more of e. - k.
below; also select 1. for each exclusion selected at e. - j.):

c. [   ]Exclusions ‑ different exclusions apply. The following Employees are not
Eligible Employees for the designated contribution types (select one or more of
d. ‑ k. below; also select 1. OR all that apply of 2. ‑ 4. for each exclusion
selected at d. - j.):

NOTE: Unless otherwise specified in this Section, Elective Deferrals include
Roth Elective Deferrals, after‑tax voluntary Employee contributions, and
rollover contributions; Matching includes QMACs; and Nonelective Profit Sharing
includes QNECs. "ADP test safe harbor contributions" (SH) (including those made
pursuant to a QACA) and SIMPLE 401(k) contributions are subject to the
exclusions for Elective Deferrals except as provided in Question 27.



AllElectiveNonelective
ExclusionsContributionsDeferrals/SHMatchingProfit Sharing
d.No exclusionsN/A2.[   ]3.[   ]4.[   ]
e.Union Employees (as defined in Plan Section 1.28)1.[X]OR2.[   ]3.[   ]4.[   ]
f.Nonresident aliens (as defined in Plan Section 1.28)1.[   ]OR2.[   ]3.[  
]4.[   ]
g.Highly Compensated Employees (Plan Section 1.41)1.[   ]OR2.[   ]3.[   ]4.[   ]
h.Leased Employees (Plan Section 1.49)1.[X]OR2.[   ]3.[   ]4.[   ]
i.Part‑time/temporary/seasonal Employees.1.[   ]OR2.[   ]3.[   ]4.[   ]
A part‑time, temporary or seasonal Employee is an
Employee whose regularly scheduled service is less than              Hours of
Service in the relevant eligibility computation period (as defined in Plan
Section 1.88). However, if any such excluded Employee actually completes a Year
of Service, then such Employee will no longer be part of this excluded class.
j.Other:1.[X]OR2.[   ]3. [   ]4.[   ]
  i) Employees compensated on an hourly basis who are categorized by the
Employer as normally scheduled to work less than 20 hours per week or
compensated exclusively on a commission basis; (ii) an individual who is a sole
proprietor or who is a partner owning more than ten percent (10%) of either the
capital or profits interest of a partnership which adopted the Plan.
(must be definitely determinable, may not be based on age or length of service
(except in a manner consistent with i. above) or level of Compensation, and, if
using the average benefits test to satisfy Code §410(b) coverage testing, must
be a reasonable classification)

k. [   ]Other: (must (1) specify contributions to which exclusions apply, (2) be
definitely determinable and not based on age or length of service (except in a
manner consistent with i. above) or level of Compensation, and, (3) if using the
average benefits test to satisfy Code §410(b) coverage testing, be a reasonable
classification).



4

--------------------------------------------------------------------------------

14.CONDITIONS OF ELIGIBILITY (Plan Section 3.1) 14 p.514

a. [   ]No age or service required. No age or service required for all
contribution types (skip to Question 15).

b. [X]Eligibility ‑ same for all contribution types. An Eligible Employee will
be eligible to participate in the Plan for all contribution types upon
satisfaction of the following (select one or more of e. ‑ n. below; also select
1. (All Contributions) for each condition selected at e. ‑ m.):

c. [   ]Eligibility ‑ different conditions apply. An Eligible Employee will be
eligible to participate in the Plan upon satisfaction of the following either
for all contribution types or to the designated contribution type (select one or
more of d. ‑ n. below; also select 1. OR all that apply of 2. ‑ 4. for each
condition selected at d. ‑ m.):

NOTE: Unless otherwise specified in this Section, Elective Deferrals include
Roth Elective Deferrals, after‑tax voluntary Employee contributions, and
rollover contributions (unless otherwise selected at Question 46); Matching
includes QMACs; and Nonelective Profit Sharing includes QNECs. "ADP test safe
harbor contributions" (SH) (including those made pursuant to a QACA) and SIMPLE
401(k) contributions are subject to the conditions for Elective Deferrals except
as provided in Question 27.

AllElectiveNonelective
Eligibility ConditionsContributionsDeferrals/SHMatchingProfit Sharing
d.No age or service requiredN/A2.[   ]3.[   ]4.[   ]
e.Age 20 1/21.[   ]OR2.[   ]3.[   ]4.[   ]
f.Age 211.[   ]OR2.[   ]3.[   ]4.[   ]
g.Age              (may not exceed 21)1.[   ]OR2.[   ]3.[   ]4.[   ]
h.             (not to exceed 12) months of service1.[   ]OR2.[   ]3.[   ]4.[  
]
(elapsed time)
i.1 Year of Service1.[X]OR2.[   ]3.[   ]4.[   ]
j.2 Years of ServiceN/AORN/A3.[   ]4.[   ]
k.             (not to exceed 12) consecutive1.[   ]OR2.[   ]3.[   ]4.[   ]
month period from the Eligible Employee's employment commencement date and
during which at least              (not to exceed 1,000) Hours of Service are
completed. If an Employee does not complete the stated Hours of Service during
the specified time period, the Employee is subject to the 1 Year of Service
requirement in i. above.
l.             (not to exceed 12) consecutive months1.[   ]OR2.[   ]3.[   ]4.[  
]
of employment from the Eligible Employee's employment commencement date. If an
Employee does not complete the stated number of months, the Employee is subject
to the 1 Year of Service requirement in i. above.
m.Other:1.[   ]OR2.[   ]3.[   ]4.[   ]
 
(e.g., date on which 1,000 Hours of Service is completed within the computation
period) (must satisfy the Notes below)

n. [   ]Other:   (e.g., date on which 1,000 Hours of Service is completed within
the computation period) (must specify contributions to which conditions apply
and satisfy the Notes below)

NOTE: If m. or n. is selected, the condition must be an age or service
requirement that is definitely determinable and may not exceed age 21 and for
Elective Deferrals, 1 Year of Service; for Employer matching and/or Nonelective
profit sharing contributions, may not exceed 2 Years of Service. If more than 1
Year of Service is required for Employer matching and/or Nonelective profit
sharing contributions, 100% immediate vesting is required.

NOTE: If the service requirement is or includes a fractional year, then, except
in a manner consistent with k., an Employee will not be required to complete any
specified number of Hours of Service to receive credit for such fractional year.
If expressed in months of service, then an Employee will not be required to
complete any specified number of Hours of Service in a particular month, unless
selected in k. above. In both cases, the Plan must use the elapsed time method
to determine service, except that the Hours of Service method will be used for
the 1 Year of Service override (e.g., options k. and l.). In such case, select
the Hours of Service method at Question 17.

NOTE: Year of Service means Period of Service if elapsed time method is chosen.



Waiver of conditions. The service and/or age requirements specified above will
be waived in accordance with the following (leave blank if there are no waivers
of conditions):

 
All    Elective                            Nonelective
Requirements waived                                                
ContributionsDeferrals/SHMatching  Profit Sharing


o.[   ]If employed on                             1.[   ]OR2.[   ]3.[   ]4.[   ]
the following requirements, and the entry date
 
5

--------------------------------------------------------------------------------

requirement, will be waived. The waiver applies to any Eligible Employee unless
c. selected below. Such Employees will enter the Plan as of such date (select a.
and/or b. AND c. if applicable; also select 1. OR all that apply of 2. ‑ 4.):

a. [   ]service requirement (may let part‑time Eligible Employees into the Plan)

b. [   ]age requirement

c. [   ]waiver is for:              (e.g., Employees of a specific division or
Employees covered by a Code §410(b)(6)(C) acquisition)

p. [   ]If employed on                              1.[   ]OR2.[   ]3.[   ]4.[  
]

the following requirements, and the entry date
requirement, will be waived. The waiver applies to any Eligible Employee unless
c. selected below. Such Employees will enter the Plan as of such date (select a.
and/or b. AND c. if applicable; also select 1. OR all that apply of 2. ‑ 4.):

a. [   ]service requirement (may let part‑time Eligible Employees into the Plan)

b. [   ]age requirement

c. [   ]waiver is for:              (e.g., Employees of a specific division or
Employees covered by a Code §410(b)(6)(C) acquisition)



Amendment or restatement to change eligibility requirements

q. [   ]This amendment or restatement (or a prior amendment and restatement)
modified the eligibility requirements and the prior eligibility conditions
continue to apply to the Eligible Employees specified below. If this option is
NOT selected, then all Eligible Employees must satisfy the eligibility
conditions set forth above.

1. [   ]The eligibility conditions above only apply to Eligible Employees who
were not Participants as of the effective date of the modification.

2. [   ]The eligibility conditions above only apply to individuals who were
hired on or after the effective date of the modification.



15.EFFECTIVE DATE OF PARTICIPATION (ENTRY DATE) (Plan Section 3.2) 15 p.615

a. [X]Entry date same for all contribution types. An Eligible Employee who has
satisfied the eligibility requirements will become a Participant in the Plan for
all contribution types as of the entry date selected below (select one of c. ‑
g., j. or k. below; also select 1. (All Contributions) for entry date selected
at c. ‑ g. or j.):

b. [   ]Entry date ‑ different dates apply. An Eligible Employee who has
satisfied the eligibility requirements will become a Participant in the Plan for
the designated contribution type as of the entry dates selected below (select
one or more of c. ‑ k. below; also select all that apply of 2. ‑ 4. for each
entry date selected at c. ‑ j.)

NOTE: Option g. below can only be selected when eligibility for Elective
Deferral purposes is six months of service or less and age is 20 1/2 or less.
Options g.3. and g.4. may be selected when eligibility is 1 1/2 Years of Service
or less and age is 20 1/2 or less and the Plan provides for 100% vesting.

NOTE: Unless otherwise specified in this Section or any other Section, Elective
Deferrals include Roth Elective Deferrals, after‑tax voluntary Employee
contributions, and rollover contributions (unless otherwise selected at Question
46); Matching includes QMACs; and Nonelective Profit Sharing includes QNECs.
"ADP test safe harbor contributions" (SH) (including those made pursuant to a
QACA) and SIMPLE 401(k) contributions are subject to the provisions for Elective
Deferrals except as provided in Question 27.



AllElectiveNonelective
Entry DateContributionsDeferrals/SHMatchingProfit Sharing
c.Date requirements met1.[X]OR2.[   ]3.[   ]4.[   ]
d.First day of the month coinciding with or next1.[   ]OR2.[   ]3.[   ]4.[   ]
following date requirements met
e.First day of the Plan Year quarter coinciding with1.[   ]OR2.[   ]3.[   ]4.[  
]
or next following date requirements met
f.First day of Plan Year or first day of 7th month1.[   ]OR2.[   ]3.[   ]4.[   ]
of Plan Year coinciding with or next following date requirements met
g.First day of Plan Year coinciding with or next1.[   ]OR2.[   ]3.[   ]4.[   ]
following date requirements met
h.First day of Plan Year in which requirements metN/AN/A3.[   ]4.[   ]
i.First day of Plan Year nearest date requirements metN/AN/A3.[   ]4.[   ]
j.Other:1.[   ]OR2.[   ]3.[   ]4.[   ]


(must be definitely determinable and satisfy Note below)
6

--------------------------------------------------------------------------------

k. [   ]Other:   (must specify contributions to which the conditions apply and
must be definitely determinable and satisfy Note below)

NOTE: If j. or k. above is selected, then it must be completed in a manner that
ensures an Eligible Employee who has satisfied the maximum age (21) and service
requirements (1 Year (or Period) of Service (or more than 1 year if full and
immediate vesting)) and who is otherwise entitled to participate, will become a
Participant not later than the earlier of (a) 6 months after such requirements
are satisfied, or (b) the first day of the first Plan Year after such
requirements are satisfied, unless the Employee separates from service before
such participation date.



SERVICE



16. RECOGNITION OF SERVICE WITH OTHER EMPLOYERS (Plan Sections 1.62 and 1.88) 16
p.716

a. [X]No service with other employers is recognized except as otherwise required
by law (e.g., the Plan already provides for the recognition of service with
Employers who have adopted this Plan as well as service with Affiliated
Employers and predecessor Employers who maintained this Plan; skip to Question
17).

b. [   ]Prior service with the designated employers is recognized as follows
(answer c. and select one or more of c.1. ‑ 3.; select d. ‑ g. as applicable)
(if more than 3 employers, attach an addendum to the Adoption Agreement or
complete option l. under Section B of Appendix A to the Adoption Agreement
(Special Effective Dates and Other Permitted Elections)):

Contribution
Other EmployerEligibilityVestingAllocation
c.[   ]Employer name:1.[   ]2.[   ]3.[   ]
  
d.[   ]Employer name:1.[   ]2.[   ]3.[   ]
  
e.[   ]Employer name:1.[   ]2.[   ]3.[   ]
  
f.[   ]Any entity the Employer acquires whether by asset or stock1.[   ]2.[  
]3.[   ]
purchase, but only with respect to individuals who are employees of the acquired
entity at the time of the acquisition


Limitations
g.[   ]The following provisions or limitations apply with respect to the1.[  
]2.[   ]3.[   ]
recognition of prior service:    (e.g., credit service with X only on/following
1/1/13 or credit all service with entities the Employer acquires after 12/31/12)

NOTE: If the other Employer(s) maintained this qualified Plan, then Years
(and/or Periods) of Service with such Employer(s) must be recognized pursuant to
Plan Sections 1.62 and 1.88 regardless of any selections above.



17.SERVICE CREDITING METHOD (Plan Sections 1.62 and 1.88) 17 p.717

NOTE: The provisions set forth in the definition of Year of Service in Plan
Section 1.88 will apply, including the following defaults, except as otherwise
elected below:

1. A Year of Service means completion of at least 1,000 Hours of Service during
the applicable computation period.

2. Hours of Service (Plan Section 1.43) will be based on actual Hours of
Service.

3. For eligibility purposes, the computation period will be as defined in Plan
Section 1.88 (i.e., shift to the Plan Year if the eligibility condition is one
(1) Year of Service or less).

4. For vesting and allocation purposes, the computation period will be the Plan
Year.

5. The one‑year hold‑out rule after a 1‑Year Break in Service will not be used.

a. [X]Elapsed time method. (Period of Service applies instead of Year of
Service) Instead of Hours of Service, elapsed time will be used for:

1. [X]all purposes (skip to Question 18)

2. [   ]the following purposes (select one or more):

a. [   ]eligibility to participate

b. [   ]vesting

c. [   ]sharing in allocations or contributions




b. [   ]Alternative definitions for the Hours of Service method. Instead of the
defaults, the following alternatives will apply for the Hours of Service method
(select one or more):

1. [   ]Eligibility computation period. Instead of shifting to the Plan Year,
the eligibility computation period after the initial eligibility computation
period will be based on each anniversary of the date the Employee first
completes an Hour of Service

2. [   ]Vesting computation period. Instead of the Plan Year, the vesting
computation period will be the date an Employee first performs an Hour of
Service and each anniversary thereof.

 
7

--------------------------------------------------------------------------------

3. [   ]Equivalency method. Instead of using actual Hours of Service, an
equivalency method will be used to determine Hours of Service for:

a. [   ]all purposes

b. [   ]the following purposes (select one or more):

1. [   ]eligibility to participate

2. [   ]vesting

3. [   ]sharing in allocations or contributions

Such method will apply to:

c. [   ]all Employees

d. [   ]Employees for whom records of actual Hours of Service are not maintained
or available (e.g., salaried Employees)

e. [   ]other:    (e.g., per‑diem Employees only)

Hours of Service will be determined on the basis of:

f. [   ]days worked (10 hours per day)

g. [   ]weeks worked (45 hours per week)

h. [   ]semi‑monthly payroll periods worked (95 hours per semi‑monthly pay
period)

i. [   ]months worked (190 hours per month)

j. [   ]bi‑weekly payroll periods worked (90 hours per bi‑weekly pay period)

k. [   ]other:    (e.g., option f. is used for per‑diem Employees and option g.
is used for on‑call Employees)

4. [   ]Number of Hours of Service required. Instead of 1,000 Hours of Service,
Year of Service means the applicable computation period during which an Employee
has completed at least              (not to exceed 1,000) Hours of Service for:

a. [   ]all purposes

b. [   ]the following purposes (select one or more):

1. [   ]eligibility to participate

2. [   ]vesting

3. [   ]sharing in allocations or contributions



VESTING



18. VESTING OF PARTICIPANT'S INTEREST (Plan Section 6.4(b)) 18 p.818

a. [X]N/A (no Employer Nonelective profit sharing contributions (other than
"prevailing wage contributions"), matching contributions or QACA "ADP test safe
harbor contributions"; skip to Question 20)

b. [   ]The vesting provisions selected below apply to all Participants unless
otherwise selected below. In addition, option m. under Section B of Appendix A
to the Adoption Agreement (Special Effective Dates and Other Permitted
Elections) can be used to specify any exceptions to the provisions below.

Vesting waiver. Employees who were employed on the date(s) indicated below and
were Participants as of such date are 100% Vested. For Participants who enter
the Plan after such date, the vesting provisions selected below apply (leave
blank if no waiver applies):

1. [   ]For all contributions. The vesting waiver applies to all contributions
if employed on               (enter date)

2. [   ]For designated contributions. The vesting waiver applies to (select one
or more):

a. [   ]Employer Nonelective profit sharing contributions if employed on       
      

b. [   ]Employer matching contributions if employed on              

c. [   ]QACA "ADP test safe harbor contributions" if employed on             



Vesting for Employer Nonelective profit sharing contributions

c. [   ]N/A (no Employer Nonelective profit sharing contributions (other than
"prevailing wage contributions"); skip to f.)

d. [   ]100% vesting. Participants are 100% Vested in Employer Nonelective
profit sharing contributions upon entering Plan (required if eligibility
requirement is greater than one (1) Year (or Period) of Service).

e. [   ]The following vesting schedule, based on a Participant's Years of
Service (or Periods of Service if the elapsed time method is selected), applies
to Employer Nonelective profit sharing contributions:

1. [   ]6 Year Graded:0‑1 year‑0%;2 years‑20%;3 years‑40%;4 years‑60%;5
years‑80%;6 years‑100%

2. [   ]4 Year Graded:1 year‑25%;2 years‑50%;3 years‑75%;4 years‑100%

3. [   ]5 Year Graded:1 year‑20%;2 years‑40%;3 years‑60%;4 years‑80%;5
years‑100%

4. [   ]3 Year Cliff:0‑2 years-0%; 3 years‑100%

5. [   ]Other ‑ Must be at least as liberal as either 1. or 4. above in each
year without switching between the two schedules:

Years (or Periods) of ServicePercentage
           %
           %
           %
           %
           %
           %
 
8

--------------------------------------------------------------------------------



Vesting for Employer matching contributions

f. [   ]N/A (no Employer matching contributions; skip to j.)

g. [   ]The schedule above will also apply to Employer matching contributions.

h. [   ]100% vesting. Participants are 100% Vested in Employer matching
contributions upon entering Plan. (required if eligibility requirement is
greater than 1 Year (or Period) of Service)

i. [   ]The following vesting schedule, based on a Participant's Years of
Service (or Periods of Service if the elapsed time method is selected), applies
to Employer matching contributions:

1. [   ]6 Year Graded:0‑1 year‑0%;2 years‑20%;3 years‑40%;4 years‑60%;5
years‑80%;6 years‑100%

2. [   ]4 Year Graded:1 year‑25%;2 years‑50%;3 years‑75%;4 years‑100%

3. [   ]5 Year Graded:1 year‑20%;2 years‑40%;3 years‑60%;4 years‑80%;5
years‑100%

4. [   ]3 Year Cliff:0‑2 years‑0%;3 years‑100%

5. [   ]Other ‑ must be at least as liberal as either 1. or 4. above in each
year without switching between the two schedules:

Years (or Periods) of ServicePercentage
           %
           %
           %
           %
           %
           %


Vesting for QACA safe harbor contributions18 p.918

j. [   ]N/A (no QACA "ADP test safe harbor contributions"; skip to Question 19)

k. [   ]100% vesting. Participants are 100% Vested in QACA "ADP test safe harbor
contributions" upon entering Plan (skip to Question 19).

l. [   ]The following vesting schedule, based on a Participant's Years of
Service (or Periods of Service if the elapsed time method is selected), applies
to the Participant's Qualified Automatic Contribution Safe Harbor Account:

1. [   ]100% after two years:0‑1 year‑0%;2 years‑100%

2. [   ]Other ‑ Must be at least as liberal as 1. above in each year:

Years (or Periods) of ServicePercentage
Less than 1           %
1           %
2100%



19. VESTING OPTIONS19 p.919

Excluded vesting service. The following Years of Service will be disregarded for
vesting purposes (select all that apply; leave blank if none apply):

a. [   ]Service prior to the initial Effective Date of the Plan or a predecessor
plan (as defined in Regulations §1.411(a)‑5(b)(3))

b.[   ]Service prior to the computation period in which an Employee has attained
age 18


Vesting for death, Total And Permanent Disability and Early Retirement Date.
Regardless of the vesting schedule, a Participant will become fully Vested upon
(select all that apply; leave blank if none apply):
c.[   ]Death
d.[   ]Total and Permanent Disability
e.[   ]Early Retirement Date



NOTE: Unless otherwise elected at option v. under Section B of Appendix A to the
Adoption Agreement (Special Effective Dates and Other Permitted Elections), the
options above apply to QACA "ADP test safe harbor contributions," if any, as
well as to Employer Nonelective profit sharing contributions and matching
contributions.



RETIREMENT AGES



20. NORMAL RETIREMENT AGE ("NRA") (Plan Section 1.55) means: 20 p.920

a.[X]Specific age. The date a Participant attains age   65   (see Note below).

b. [   ]Age/participation. The later of the date a Participant attains age      
       (see Note below) or the              (not to exceed 5th) anniversary of
the first day of the Plan Year in which participation in the Plan commenced.

NOTE: A Participant's age specified above may not exceed 65 and, if this Plan
includes transferred pension assets, may not be less than age 62 unless the
Employer has evidence that the representative typical retirement age for the
adopting Employer's industry is a lower age, but may be no less than age 55.




21. NORMAL RETIREMENT DATE (Plan Section 1.56) means, with respect to any
Participant, the: 21 p.921

a.[   ]date on which the Participant attains "NRA"
b.[X]first day of the month coinciding with or next following the Participant's
"NRA"
c.[   ]first day of the month nearest the Participant's "NRA"
d.[   ]Anniversary Date coinciding with or next following the Participant's
"NRA"
e.[   ]Anniversary Date nearest the Participant's "NRA"
f.[   ]Other:    (e.g., first day of the month following the Participant's
"NRA").
9

--------------------------------------------------------------------------------




22. EARLY RETIREMENT DATE (Plan Section 1.23) 22 p.1022

a.[X]N/A (no early retirement provision provided)
b.[   ]Early Retirement Date means the:

1. [   ]date on which a Participant satisfies the early retirement requirements

2. [   ]first day of the month coinciding with or next following the date on
which a Participant satisfies the early retirement requirements

3. [   ]Anniversary Date coinciding with or next following the date on which a
Participant satisfies the early retirement requirements

Early retirement requirements

4. [   ]Participant attains age   

AND, completes.... (leave blank if not applicable)

a. [   ]at least    Years (or Periods) of Service for vesting purposes

b. [   ]at least    Years (or Periods) of Service for eligibility purposes



COMPENSATION



23. COMPENSATION with respect to any Participant is defined as follows (Plan
Sections 1.18 and 1.40). 23 p.1023

Base definition
a.[X]Wages, tips and other compensation on Form W‑2

b. [   ]Code §3401(a) wages (wages for withholding purposes)

c. [   ]415 safe harbor compensation

NOTE: Plan Sections 1.18(d) and 1.40 provide that the base definition of
Compensation includes deferrals that are not included in income due to Code
§§401(k), 125, 132(f)(4), 403(b), 402(h)(1)(B)(SEP), 414(h)(2), & 457.

Determination period. Compensation will be based on the following "determination
period" (this will also be the Limitation Year unless otherwise elected at
option i. under Section B of Appendix A to the Adoption Agreement (Special
Effective Dates and Other Permitted Elections)):
d.[X]the Plan Year

e. [   ]the Fiscal Year coinciding with or ending within the Plan Year

f. [   ]the calendar year coinciding with or ending within the Plan Year

Adjustments to Compensation (for Plan Section 1.18). Compensation will be
adjusted by:
g.[   ]No adjustments. No adjustments to Compensation for all contribution types
(skip to v. below).

h. [   ]Adjustments ‑ same for all contribution types. The following
Compensation adjustments apply to all contribution types (select one or more of
l. ‑ u. below; also select 1. (All Contributions) for each adjustment selected
at l. - t.):

i. [X]Adjustments ‑ different adjustments apply. The following Compensation
adjustments for the designated contribution type (select one or more of j. ‑ u.
below; also select 1. OR all that apply of 2. ‑ 5. for each adjustment selected
at j. - t.):

NOTE: Elective Deferrals include Roth Elective Deferrals, Matching includes
QMACs and matching "ADP test safe harbor contributions" (including those made
pursuant to a QACA), and Nonelective Profit Sharing includes QNECs unless
specified otherwise. ADP Safe Harbor Nonelective includes nonelective "ADP test
safe harbor contributions" (including those made pursuant to a QACA).

NonelectiveADP
AllElectiveProfitSafe Harbor
AdjustmentsContributionsDeferralsMatchingSharingNonelective
j.no AdjustmentsN/A2.[   ]3.[   ]4.[   ]5.[   ]
k.excluding salary reductions (401(k), 125,N/AN/AN/A4.[   ]5.[   ]
132(f)(4), 403(b), SEP, 414(h)(2) pickup, & 457)
l.excluding reimbursements or other expense1.[   ]OR2.[X]3.[   ]4.[   ]5.[   ]
allowances, fringe benefits (cash or non‑cash), moving expenses, deferred
compensation (other than deferrals specified in k. above) and welfare benefits.
m.excluding Compensation paid during the1.[   ]OR2.[   ]3.[   ]4.[   ]5.[   ]
"determination period" while not a Participant in the component of the Plan for
which the definition applies.
n.excluding Compensation paid during the1.[   ]OR2.[   ]3.[   ]4.[   ]5.[   ]
"determination period" while not a Participant in any component of the Plan for
which the definition applies.
 
10

--------------------------------------------------------------------------------

o.excluding Military Differential Pay1.[   ]OR2.[   ]3.[   ]4.[   ]5.[   ]
p.excluding overtime1.[   ]OR2.[   ]3.[   ]4.[   ]5.[   ]
q.excluding bonuses1.[   ]OR2.[X]3.[   ]4.[   ]5.[   ]
r.excluding commissions1.[   ]OR2.[   ]3.[   ]4.[   ]5.[   ]
s.excluding Compensation paid by an1.[   ]OR2.[   ]3.[   ]4.[   ]5.[   ]
Affiliated Employer that has not adopted this Plan.
t.other:1.[   ]OR2.[   ]3.[   ]4.[   ]5.[   ]
          
(e.g., describe Compensation from the elections
available above or a combination thereof as to a Participant group (e.g., no
exclusions as to Division A Employees and exclude bonuses as to Division B
Employees); and/or describe another exclusion (e.g., exclude shift differential
pay))

u. other:    ADP safe harbor nonelective compensation shall exclude i) any
amount included in reported compensation as a result of the grant or vesting of
restricted stock, the exercise of stock options or disqualifying dispositions of
incentive stock options, ii) cash or stock-based long-term compensation, and
iii) Compensation paid prior to becoming a Participant in the Plan for purposes
of ADP safe harbor nonelective contributions. (e.g., describe Compensation from
the elections available above or a combination thereof as to a contribution
source and Participant group (e.g., no exclusions as to Division A Employees and
exclude bonuses as to Division B Employees); and/or describe another exclusion
(e.g., exclude shift differential pay)).

NOTE: If p., q., r., s., t. or u. is selected, the definition of Compensation
could violate the nondiscrimination rules. In addition, p., q., r., s., t. or u.
are not recommended if the Plan is using the ADP/ACP safe harbor provisions.

Military Differential Pay special effective date (leave blank if not applicable)

v. [   ]If this is a PPA restatement and the provisions above regarding Military
Differential Pay (included unless o. is selected) have a later effective date
than Plan Years beginning after December 31, 2008, then enter the date such
provisions were first effective:             (may not be earlier than January 1,
2009; for Plan Years beginning prior to January 1, 2009, Military Differential
Pay is treated in accordance with the post‑severance compensation provisions in
the following Question).



24.POST‑SEVERANCE COMPENSATION (415 REGULATIONS) 24 p.1124
The following optional provision of the 415 Regulations will apply to Limitation
Years beginning on or after July 1, 2007 unless otherwise elected below:
415 Compensation (post‑severance compensation adjustments) (select all that
apply at a. ‑ b.; leave blank if none apply)

NOTE: Unless otherwise elected under a. below, the following defaults apply: 415
Compensation will include (to the extent provided in Plan Section 1.40),
post‑severance regular pay, leave cash‑outs and payments from nonqualified
unfunded deferred compensation plans.

a.[   ]The defaults listed above apply except for the following (select one or
more):
1.[   ]Leave cash‑outs will be excluded

2. [   ]Nonqualified unfunded deferred compensation will be excluded

3. [   ]Military Differential Pay will be included (Plan automatically includes
for Limitation Years beginning after December 31, 2008)

4.[   ]Disability continuation payments will be included for:

a. [   ]Nonhighly Compensated Employees only

b. [   ]all Participants and the salary continuation will continue for the
following fixed or determinable period:   

b. [   ]The last paycheck ("administrative delay") rule will be applied (amounts
paid in the first few weeks of a Limitation Year due to administrative delay
relate back to the prior Limitation Year).



Plan Compensation (post‑severance compensation adjustments)

c. [X]Defaults apply. For all contribution types, Compensation will include (to
the extent provided in Plan Section 1.18 and to the extent such amounts would be
included in Compensation if paid prior to severance of employment)
post‑severance regular pay, leave cash‑outs, and payments from nonqualified
unfunded deferred compensation plans (skip to n. below).

d. [   ]Exclude all post‑severance compensation. Exclude all post‑severance
compensation for all contribution types (skip to n. below).

e. [   ]Post‑severance adjustments ‑ same for all contribution types. The
defaults listed at c. apply except for the following for all contribution types
(select one or more of i. ‑ m. below; also select 1. (All Contributions) for
each adjustment selected):

f. [   ]Post‑severance adjustments ‑ different adjustments apply. The defaults
listed at c. apply except for the following for the designated contribution type
(select one or more of g. ‑ m. below; also select 1. OR all that apply of 2. ‑
5. for each adjustment selected):

11

--------------------------------------------------------------------------------

NonelectiveADP
AllElectiveProfitSafe Harbor
AdjustmentsContributionsDeferralsMatchingSharingNonelective
g.Defaults applyN/A2.[   ]3.[   ]4.[   ]5.[   ]
h.Exclude all post‑severance compensationN/A2.[   ]3.[   ]4.[   ]5.[   ]
(may violate the nondiscrimination requirements)
i.Regular pay will be excluded (may violate1.[   ]OR2.[   ]3.[   ]4.[   ]5.[   ]
the nondiscrimination requirements)
j.Leave cash‑outs will be excluded1.[   ]OR2.[   ]3.[   ]4.[   ]5.[   ]
k.Nonqualified unfunded deferred compensation1.[   ]OR2.[   ]3.[   ]4.[   ]5.[  
]
will be excluded
l.Military Differential Pay1.[   ]OR2.[   ]3.[   ]4.[   ]5.[   ]
will be included
m.Disability continuation payments will be1.[   ]OR2.[   ]3.[   ]4.[   ]5.[   ]
included for:

a. [   ]Nonhighly Compensated Employees only

b. [   ]all Participants and the salary continuation will continue for the
following fixed or determinable period:     

NOTE: The above treatment of Military Differential Pay only applies to Plan
Years beginning prior to January 1, 2009. For Plan Years beginning after such
date, Military Differential Pay is not considered post‑severance compensation
and the provisions of Question 23 apply.

Post-severance compensation special effective date (leave blank if not
applicable)

n. [   ]If this is a PPA restatement and the post‑severance compensation
adjustments above for 415 Compensation or Plan Compensation applied other than
the first day of the Plan Year beginning on or after July 1, 2007, then enter
the date such provisions were first effective:   



CONTRIBUTIONS AND ALLOCATIONS



25. SALARY DEFERRAL ARRANGEMENT ‑ ELECTIVE DEFERRALS (Plan Section 12.2) (skip
if Elective Deferrals NOT selected at Question 12.b.) (Roth Elective Deferrals
are permitted if selected at Question 12.b.1) 25 p.1225

A.Elective Deferral limit. Each Participant may elect to have Compensation
deferred by:

a. [X]up to   25  %

b. [   ]from             % (may not be less than 1%) to             %

c. [   ]up to the maximum amount allowed by law (i.e., Code §§402(g) and 415)

B. Additional Elective Deferral limits. Regardless of the above limits (if any),
the following apply (select all that apply; leave blank if none apply):

d. [   ]If a. or b. above is selected, a Participant may make a separate
election to defer up to             % of any irregular pay (e.g., bonus)
regardless of the limitation in a. or b. above

e. [   ]For Participants who are HCEs determined as of the beginning of a Plan
Year, then instead of 25.A. applying, the Elective Deferral limit is (must be
equal to or lower than limit selected in 25.A.; may not be selected if HCEs are
excluded at 13.g.1 or 13.g.2):

1. [   ]            % of Compensation

2. [   ]the percentage equal to the Elective Deferral limit in effect under Code
§402(g)(3) for the calendar year that begins with or within the Plan Year
divided by the annual compensation limit in effect for the Plan Year under Code
§401(a)(17)

3. [   ]other:               (e.g., must be a specific limit that only applies
to some or all HCEs)

C.Catch‑Up Contributions (Plan Section 1.15). May eligible Participants make
Catch‑Up Contributions?

f. [   ]No (skip to D. below)

g. [X]Yes, and the following provisions apply:

Matching Catch‑Up Contributions. Will Catch‑Up Contributions be taken into
account in applying any matching contribution under the Plan?

1. [   ]Yes

2. [X]No (may not be selected if this Plan provides for matching "ADP test safe
harbor contributions" or "ACP test safe harbor matching contributions")

Special effective date (may be left blank if effective date is same as the Plan
or Restatement Effective Date)

3. [   ]The effective date of the Catch‑Up Contribution provisions is          
   (enter special effective date)

Applying limits. If the amount of Elective Deferrals that may be made to the
Plan is limited in A. and/or B. above, are Catch‑Up Contributions aggregated
with other Elective Deferrals in applying such limits?

4. [X]No or N/A (there are no limits or Catch‑Up Contributions may be made in
addition to any imposed limits)

5. [   ]Yes (if selected, the limits in A. and/or B. must not be less than 75%
of Compensation)

D. Elective Deferral special effective date (may be left blank if effective date
is same as the Plan or Restatement Effective Date)

12

--------------------------------------------------------------------------------

h. [   ]The effective date of the Elective Deferral component of the Plan is    
         (enter month day, year; may not be earlier than the date on which the
Employer first adopts the Elective Deferral component of the Plan).




26. AUTOMATIC CONTRIBUTION ARRANGEMENT (Plan Section 12.2 and 12.9) (skip if
Elective Deferrals are NOT selected at Question 12.b.) 26 p.1326

A. Automatic Deferral provisions. Will the Plan include Automatic Deferral
provisions?

a. [X]No (skip to Question 27)

b. [   ]Yes, this Plan includes (select one):

1. [   ]A traditional Automatic Contribution Arrangement (not an Eligible
Automatic Contribution Arrangement (EACA) or a Qualified Automatic Contribution
Arrangement (QACA))

2. [   ]An Eligible Automatic Contribution Arrangement (EACA) but not a
Qualified Automatic Contribution Arrangement (QACA)

3. [   ]A Qualified Automatic Contribution Arrangement (QACA) (a QACA, by
definition, satisfies the requirements of an Eligible Automatic Contribution
Arrangement (EACA)) (must be selected if QACA safe harbor contributions is
selected at 12.c.2.)




B. Participants subject to the Automatic Deferral provisions. The Automatic
Deferral provisions apply to Employees who become Participants on or after the
effective date of the Automatic Deferral provisions, except as otherwise
provided herein.

Application to existing Participants. For Employees who became Participants
prior to the effective date of the Automatic Deferral provisions (if an EACA and
not a QACA, see the Note below; skip if new Plan):

c. [   ]Provisions do not apply to existing Participants (may not be selected
with QACA)

d. [   ]Provisions apply to existing Participants in accordance with the
following (select one):

1. [   ]All Participants. All Participants, regardless of any prior Salary
Deferral Agreement.

2. [   ]Affirmative Election of at least Automatic Deferral amount. All
Participants, except those who have an Affirmative Election in effect on the
effective date of the Automatic Deferral provisions that is at least equal to
the Automatic Deferral amount and except as otherwise provided below with
respect to the escalation of deferral provisions.

3. [   ]No existing Affirmative Election. All Participants, except those who
have an Affirmative Election in effect on the effective date of the Automatic
Deferral provisions and except as otherwise provided below with respect to the
escalation of deferral provisions.

4. [   ]Escalation only. Escalation provisions in Part D. below apply to all
Participants, including those who become Participants on or after the effective
date of the escalation provisions, who have Affirmative Elections. No other
Automatic Deferral provisions apply. If selected, complete 26.f. under Part C.
below with the percentage at which escalation applies and complete 26.j. under
Part D. (may not be selected with QACA)

e. [   ]Other (may not be used if a QACA):  (must be definitely determinable in
accordance with Regulation §1.401‑1(b)(1)(ii)).

NOTE: Option E.k.3. may be used to exclude other Participants from the Automatic
Deferral provisions.

NOTE: If an EACA and not a QACA and c. is selected (i.e., EACA does not apply to
existing Participants), then the six‑month period for relief from the excise tax
under Code §4979(f)(1) will not apply. In addition, effective for Plan Years
beginning on or after January 1, 2010, the six‑month period for relief from the
excise tax will only apply if all HCEs and NHCEs are covered Employees under the
EACA for the entire Plan Year (or for the portion of the Plan Year that such
Employees are Eligible Employees under the Plan within the meaning of Code
§410(b)).




C. Automatic Deferral amount. Unless a Participant makes an Affirmative
Election, the Employer will withhold the following Automatic Deferral amount
(only select one):

f. [   ]          % of Compensation for each payroll period (if a QACA, must not
be more than 10% and may not be less than 3% if escalation provisions used in j.
below or 6% if no escalation provisions are selected)

g. [   ]$              for each payroll period (may not be selected if a QACA or
EACA)

h. [   ]QACA statutory minimum schedule (may select even if Plan is not a QACA).
Unless a modified QACA statutory schedule is selected below, the Employer will
withhold from a Participant's Compensation each payroll period the percentage of
Compensation set forth in the following, which is based on the Plan Year of
application to a Participant: 1‑2 years‑3%; 3 years‑4%; 4 years‑5%; 5 or
more‑6%. (if selected, skip D.)

1. [   ]The following modified QACA statutory schedule will apply:

Plan Year of application to a ParticipantAutomatic Deferral Percentage
1 ‑ 2            % (not less than 3)
3            % (not less than 4)
4            % (not less than 5)
5            % (not less than 6 and not more than 10)
6 and thereafter            % (not less than 6 and not more than 10)

NOTE: If Plan only applies escalation provisions to Participants with
Affirmative Elections then select f. above and enter the percentage at which
escalation applies (e.g., if escalation only applies to Participants who have an
Affirmative Election of 3% or greater, then enter 3%).




D. Escalation of Automatic Deferral amount (may not be selected with 26.h.)

i. [   ]No escalation

13

--------------------------------------------------------------------------------

j. [   ]Scheduled increases. The initial Automatic Deferral amount will increase
as selected below (may not be selected with h. above):

1. [   ]by             % of Compensation up to a maximum of             % of
Compensation (may not be selected if a QACA)

2. [   ]by $           up to a maximum of $             (may not be selected if
a QACA or EACA)

3. [   ]other:               (in order to satisfy the QACA requirements (if
applicable), an alternative Automatic Deferral amount schedule (i) must be
uniform based on the number of years, or portions of years, since the beginning
of the initial period for a Participant, (ii) must satisfy the minimum
percentage requirement in h. above throughout the Plan Year, and (iii) must not
exceed 10% of Compensation)

Timing of escalation

4. [   ]N/A (entry at j.3. includes timing provision)

5. [   ]The escalation provision above will apply as of:

a. [   ]each anniversary of the Participant's date of hire

b. [   ]each anniversary of the Participant's Entry Date

c. [   ]the first day of each Plan Year

d. [   ]the first day of each calendar year

e. [   ]other:               (must be a specified date that occurs at least
annually after the Plan Year in which the Participant is first subject to the
Automatic Contribution Arrangement).

First period of application. Unless selected below, the escalation provision
above will apply as of the second period specified above that begins after the
period in which the Participant first has contributions made pursuant to a
default election.

f. [   ]The escalation provision will apply as of the first period after the
Participant first has contributions made pursuant to a default election (or the
date of Affirmative Election if 6. or 7. below is selected).

Application to Participants with Affirmative Elections
Unless selected below, the escalation provisions will not apply to Participants
with an Affirmative Election.

6. [   ]The escalation provisions apply to Participants with an Affirmative
Election of at least             % of Compensation.

7. [   ]The escalation provisions apply to Participants with an Affirmative
Election in accordance with the following rules:    (must be definitely
determinable in accordance with Regulation §1.401-1(b)(1)(ii) and if an EACA,
must be uniform).




E. Other Automatic Deferral elections (leave blank if none apply)

k. [   ]Optional elections (select one or more)

Type of Elective Deferral. The Automatic Deferral is a Pre‑Tax Elective Deferral
unless selected below (may only be selected if Roth Elective Deferrals are
selected at 12.b.1.):

1. [   ]the Automatic Deferral is a Roth Elective Deferral

2. [   ]other:               (e.g., 50% Pre‑Tax and 50% Roth Elective Deferrals)

Excluded Participants. If this is not a QACA, then the following Participants
are excluded from the Automatic Deferral provisions:

3. [   ]           (must be definitely determinable; e.g., union Employees or
Participants employed in Division A) (may not be selected if a QACA). If this
option is elected and the Plan is an EACA, then the six‑month period for relief
from the excise tax under Code §4979(f)(1) will not apply.




F. EACA elections (skip if NOT a QACA or EACA)

Permissible withdrawals. Does the Plan permit Participant permissible
withdrawals (as described in Plan Section 12.2(b)(4)) within 90 days (or less)
of first Automatic Deferral?

l. [   ]No

m. [   ]Yes, within 90 days of first Automatic Deferral

n. [   ]Yes, within:               days (may not be less than 30 nor more than
90 days)

Affirmative Election. For Plan Years beginning on or after January 1, 2010, will
Participants who make an Affirmative Election continue to be covered by the EACA
provisions (i.e., their Affirmative Election will remain intact but they must
receive an annual notice)? (skip if a QACA)

o. [   ]Yes (if selected, then the annual notice must be provided to
Participants)

p. [   ]No (if selected, then the Plan cannot use the six‑month period for
relief from the excise tax of Code §4979(f)(1))




G. Special effective date (may be left blank if the effective date is the same
as the Effective Date)

q. [   ]The Automatic Deferral provisions are effective for Plan Years beginning
after              (if using an EACA or QACA and this is a PPA restatement and
the provisions were effective prior to the Restatement Effective Date, then
enter the date such provisions were first effective; may not be earlier than
December 31, 2007)

r. [   ]Other:               (If using an EACA or QACA and this is a PPA
restatement and the provisions were effective prior to the Restatement Effective
Date, then enter the date such provisions were first effective; may not be
earlier than December 31, 2007. If there are multiple retroactive special
effective dates (e.g., for a PPA restatement), complete this Question 26 based
on the current Plan provisions and then duplicate this Question 26 and attach as
an Appendix to indicate the special retroactive effective dates and provisions
that applied.)

14

--------------------------------------------------------------------------------




27. 401(k) ADP TEST SAFE HARBOR PROVISIONS (Plan Sections 12.8 and 12.9) (skip
if "ADP test safe harbor contributions" are NOT selected at Question 12.c.) 27
p.1527

NOTE: If the Employer wants the discretion to determine whether the provisions
will apply on a year‑by‑year basis, then the Employer may select 27.a. or b. and
27.d.3.

A. ADP and ACP test safe harbor. For any Plan Year in which any type of matching
contribution is made, will the "ADP and ACP test safe harbor" provisions be
used?

a.[X]No. Only the "ADP (and NOT the ACP) test safe harbor" provisions will be
used.

b. [   ]Yes. Both the "ADP and ACP test safe harbor" provisions will be used for
any Plan Year in which any type of matching contribution is made. (If selected,
complete the provisions of the Adoption Agreement relating to Employer matching
contributions (i.e., Question 28) that will apply in addition to any selections
made in c. below. Also, no allocation conditions may be imposed at 28.E. unless
no HCEs are eligible to receive the matching contribution)




B. Safe harbor contribution. The Employer will make the following "ADP test safe
harbor contribution" for the Plan Year:

NOTE: The "ACP test safe harbor" is automatically satisfied if the only matching
contribution made to the Plan is either, as described below, (1) a basic
matching contribution (traditional or QACA) or (2) an enhanced matching
contribution (traditional or QACA) that does not provide a match on Elective
Deferrals in excess of 6% of Compensation.

c. [   ]Safe harbor matching contribution (select one of 1. ‑ 4. AND one of 5. ‑
9.). The Employer will make matching "ADP test safe harbor contributions" to the
Account of each "eligible Participant" as elected below.

1. [   ]Traditional basic matching contribution (may not be selected if a QACA).
The Employer will contribute an amount equal to the sum of 100% of the amount of
the Participant's Elective Deferrals that do not exceed 3% of the Participant's
Compensation, plus 50% of the amount of the Participant's Elective Deferrals
that exceed 3% of the Participant's Compensation but do not exceed 5% of the
Participant's Compensation.

2. [   ]Traditional enhanced matching contribution (may not be selected if a
QACA). The Employer will contribute an amount equal to the sum of:

a. [   ]            % (may not be less than 100%) of the Participant's Elective
Deferrals that do not exceed

           % (may not be less than 3%; if over 6% or if left blank, the ACP test
will still apply) of the Participant's Compensation, plus

b. [   ]            % of the Participant's Elective Deferrals that exceed      
    % (must be the same % entered at a.) of the Participant's Compensation but
do not exceed           % (if over 6% or if left blank, the ACP test will still
apply) of the Participant's Compensation, plus

c. [   ]          % of the Participant's Elective Deferrals that exceed        
   % (must be the same % entered at b.) of the Participant's Compensation but do
not exceed            % (if over 6% or if left blank, the ACP test will still
apply) of the Participant's Compensation.

NOTE: a., b. and c. must be completed so that, at any rate of Elective
Deferrals, the matching contribution is at least equal to what the matching
contribution would be if the Employer were making basic matching contributions
(as defined in 27.c.1. above), but the rate of match cannot increase as Elective
Deferrals increase. For example, if a. is completed to provide a matching
contribution equal to 100% of Elective Deferrals up to 4% of Compensation, then
b. and c. need not be completed.

3. [   ]QACA basic matching contribution. The Employer will contribute an amount
equal to the sum of 100% of a Participant's Elective Deferrals that do not
exceed 1% of Participant's Compensation, plus 50% of the Participant's Elective
Deferrals that exceed 1% of the Participant's Compensation but do not exceed 6%
of the Participant's Compensation.

4. [   ]QACA enhanced matching contribution. The Employer will contribute an
amount equal to the sum of:

a. [   ]            % (may not be less than 100%) of the Participant's Elective
Deferrals that do not exceed

            % (may not be less than 1%; if over 6% or if left blank, the ACP
test will still apply) of the Participant's Compensation, plus

b. [   ]            % of the Participant's Elective Deferrals that exceed      
      % (must be the same % entered at a.) of the Participant's Compensation but
do not exceed             % (if over 6% or if left blank, the ACP test will
still apply) of the Participant's Compensation, plus

c. [   ]           % of the Participant's Elective Deferrals that exceed        
   % (must be the same % entered at b.) of the Participant's Compensation but do
not exceed            % (if over 6% or if left blank, the ACP test will still
apply) of the Participant's Compensation.

NOTE: a., b. and c. must be completed so that, at any rate of Elective
Deferrals, the matching contribution is at least equal to what the matching
contribution would be if the Employer were making QACA basic matching
contributions (as defined in 27.c.3. above), but the rate of match cannot
increase as Elective Deferrals increase. For example, if a. is completed to
provide a matching contribution equal to 100% of Elective Deferrals up to 4% of
Compensation, then b. and c. need not be completed.

Determination period. The matching "ADP test safe harbor contribution" above
will be applied on the following basis (and Elective Deferrals and any
Compensation or dollar limitation used in determining the matching contribution
will be based on the applicable period):

5. [   ]the Plan Year

6. [   ]each payroll period

15

--------------------------------------------------------------------------------

7. [   ]each month

8. [   ]each Plan Year quarter

9. [   ]each payroll unit (e.g., hour)

d. [X]Safe harbor nonelective contributions (select one)

1. [X]3% contribution. The Employer will make a nonelective "ADP test safe
harbor contribution" for the Plan Year to the Account of each "eligible
Participant" in an amount equal to 3% of each Participant's Compensation.

2. [   ]Stated contribution. The Employer will make a nonelective "ADP test safe
harbor contribution" to the Account of each "eligible Participant" in an amount
equal to           % (may not be less than 3%) of each Participant's
Compensation.

3. [   ]"Maybe" election. The Employer may elect to make a nonelective "ADP test
safe harbor contribution" after a Plan Year has commenced in accordance with the
provisions of Plan Section 12.8(h). If this option d.3. is selected, the
nonelective "ADP test safe harbor contribution" will be required only for a Plan
Year for which the Plan is amended to provide for such contribution and the
appropriate supplemental notice is provided to Participants.

e. [   ]Safe harbor contribution to another Plan. The Employer will make a
nonelective or matching "ADP test safe harbor contribution" to another defined
contribution plan maintained by the Employer (specify the name of the other
plan):

              .



C. Excluded Participants. For purposes of the "ADP test safe harbor
contribution," the term "eligible Participant" means any Participant who is
eligible to make Elective Deferrals unless otherwise excluded below (leave blank
if no exclusions):

f. [   ]Exclusions (select one or more):

1. [   ]Highly Compensated Employees (HCEs). The Employer may, however, make a
discretionary "ADP test safe harbor contribution" for the HCEs in a percentage
that does not exceed the amount (or in the case of a matching "ADP test safe
harbor contribution," the rate) provided to the NHCEs.

2. [   ]Employees who have not satisfied the greatest minimum age and service
conditions permitted under Code §410(a) (i.e., age 21 and 1 Year of Service),
with the following deemed effective date of participation:

a. [   ]the earlier of the first day of the first month or the first day of the
seventh month of the Plan Year immediately following the date such conditions
are satisfied

b. [   ]the first day of the Plan Year in which the requirements are met

c. [   ]other:    (not later than the earlier of (a) 6 months after such
requirements are satisfied, or (b) the first day of the first Plan Year after
such requirements are satisfied)

3. [   ]Union Employees (as defined in Plan Section 1.28)

4. [   ]Other:    (must be an HCE or an Employee who can be excluded under the
permissive or mandatory disaggregation rules of Regulations §§1.401(k)‑1(b)(4)
and 1.401(m)‑1(b)(4); e.g., Employees who have not completed 6 months of
service)




D. Special effective dates (may be left blank if no special effective dates need
to be specified in this Plan)

g. [X]Safe harbor provisions (other than QACA). The "ADP and ACP test safe
harbor" provisions are effective for Plan Years beginning on and after:   
January 1, 2006   (enter the first day of the Plan Year for which the provisions
are effective and, if necessary, enter any other special effective dates that
apply with respect to the provisions).

h. [   ]QACA provisions. The QACA provisions are effective for Plan Years
beginning after:               (if this is a PPA restatement and the provisions
were effective prior to the Restatement Effective Date, then enter the date such
provisions were first effective; may not be earlier than December 31, 2007)

i. [   ]Other:    (If there are multiple retroactive special effective dates
(e.g., for a PPA restatement), complete this Question 27 based on the current
Plan provisions and then duplicate this Question 27 and attach as an Appendix to
indicate the special retroactive effective dates and provisions that applied.)




E. Elective Deferrals considered for matching contribution. If a matching
contribution is selected above, then the Plan will disregard a Participant's
Elective Deferrals that are made prior to the date the matching contribution
component of the Plan is effective with respect to such Participant unless
otherwise elected below.

j. [   ]The Plan will include a Participant's Elective Deferrals that are made
prior to the date the matching contribution component of the Plan is effective
with respect to such Participant.




28. EMPLOYER MATCHING CONTRIBUTIONS (Plan Section 12.1(a)(2)) (skip if matching
contributions are NOT selected at Question 12.d.) 28 p.1628

If the "ACP test safe harbor" provisions are being used (i.e., Question 27.b. is
selected), then the Plan will only take into account Elective Deferrals up to 6%
of Compensation in applying the matching contribution set forth below and the
maximum discretionary matching contribution that may be made on behalf of any
Participant is 4% of Compensation.



A. Matching formula.

a. [   ]Employer matching contribution as follows (select 1. or 2.):

1. [   ]Discretionary. The Employer may make matching contributions equal to a
discretionary percentage, to be determined by the Employer, of the Participant's
Elective Deferrals.

16

--------------------------------------------------------------------------------

a. [   ]Discretionary based on business units or location. The Employer may
determine a separate discretionary matching contribution for Participants
working in different business units or locations.

2. [   ]Fixed ‑ uniform rate/amount. The Employer will make matching
contributions equal to           % (e.g., 50) of the Participant's Elective
Deferrals, plus (select a. or leave blank if not applicable):

a. [   ]an additional matching contribution of a discretionary percentage
determined by the Employer,

1. [   ]but not to exceed             % of Compensation (leave blank if not
applicable)

Matching limit on Elective Deferrals. In determining the Employer matching
contribution above, only the following will be matched. Elective Deferrals up to
(select 3. OR 4.; leave blank if not applicable):

3. [   ]the percentage or dollar amount specified below (select one or both)

a. [   ]            % of a Participant's Compensation.

b. [   ]$            .

4. [   ]a discretionary percentage of a Participant's Compensation or a
discretionary dollar amount, the percentage or dollar amount to be determined by
the Employer on a uniform basis for all Participants.

b. [   ]Discretionary ‑ tiered. The Employer may make matching contributions
equal to a discretionary percentage of a Participant's Elective Deferrals, to be
determined by the Employer, of each tier, to be determined by the Employer. The
tiers may be based on the rate of a Participant's Elective Deferrals or Years of
Service.

c. [   ]Fixed ‑ tiered. The Employer will make matching contributions equal to a
uniform percentage of each tier of each Participant's Elective Deferrals,
determined as follows:

NOTE:Fill in only percentages or dollar amounts, but not both. If percentages
are used, each tier represents the amount of the Participant's applicable
contributions that equals the specified percentage of the Participant's
Compensation (add additional tiers if necessary):
Tiers of Contributions
(indicate $ or %)
Matching Percentage
First            
            %
Next            
            %
Next            
            %
Next            
            %




d. [   ]Fixed ‑ Years of Service. The Employer will make matching contributions
equal to a uniform percentage of each Participant's Elective Deferrals based on
the Participant's Years of Service (or Periods of Service if the elapsed time
method is selected), determined as follows (add additional tiers if necessary):

Years (or Periods) of Service
Matching Percentage
            
            %
            
            %
            
            %



For purposes of the above matching contribution formula, a Year (or Period) of
Service means a Year (or Period) of Service for:

1. [   ]vesting purposes

2. [   ]eligibility purposes

In determining the Employer matching contribution above, only Elective Deferrals
up to the percentage or dollar amount specified below will be matched (select
all that apply; leave blank if not applicable):
3.[   ]            % of a Participant's Compensation.

4. [   ]$            .

e. [   ]Other:               (the formula described must satisfy the definitely
determinable requirement under Reg. §1.401‑1(b). If the formula is non-uniform,
it is not a design-based safe harbor for nondiscrimination purposes.)

NOTE: If b., c., d. or e. above is selected, the Plan may violate the Code
§401(a)(4) nondiscrimination requirements if the rate of matching contributions
increases as a Participant's Elective Deferrals or Years (or Periods) of Service
increase.



Maximum matching contribution. The matching contribution made on behalf of any
Participant for any Plan Year will not exceed (leave blank if no limit on
matching contribution):

f. [   ]$          .

g. [   ]          % of Compensation.




B. Elective Deferrals considered for matching contribution. The Plan will
disregard a Participant's Elective Deferrals that are made prior to the date the
matching contribution component of the Plan is effective with respect to such
Participant unless otherwise elected below.

h. [   ]The Plan will include a Participant's Elective Deferrals that are made
prior to the date the matching contribution component of the Plan is effective
with respect to such Participant.



17

--------------------------------------------------------------------------------

C. Period of determination. The matching contribution formula will be applied on
the following basis (and Elective Deferrals and any Compensation or dollar
limitation used in determining the matching contribution will be based on the
applicable period):

i. [   ]the Plan Year

j. [   ]each payroll period

k. [   ]each month

l. [   ]each Plan Year quarter

m. [   ]each payroll unit (e.g., hour)

n. [   ]N/A (Plan only provides for discretionary matching contributions; i.e.,
a.1. or b. is selected above)

NOTE: For any discretionary match, the Employer will determine the calculation
methodology at the time the matching contribution is determined.




D. QMACs (Plan Section 1.69). The matching contributions will NOT be Qualified
Matching Contributions (QMACs) unless otherwise selected below (leave blank if
not applicable).

o. [   ]The matching contributions will be QMACs (fully Vested and subject to
restrictions on withdrawals as set forth in the Plan). Such contributions may be
used in either the ADP or ACP test.




E. Allocation conditions (Plan Section 12.3). Select p. OR q. and all that apply
of r. ‑ x. (Note: If the "ACP test safe harbor" provisions are being used
(Question 27.b.), option p. below (no conditions) must be selected, unless no
HCEs are eligible to receive the matching contribution.)

p. [   ]No conditions. All Participants share in the allocations regardless of
service completed during the Plan Year or employment status on the last day of
the Plan Year (skip r. - x.).

q. [   ]Allocation conditions apply (select one of 1. - 5. AND one of 6. - 9.
below)

Conditions for Participants NOT employed on the last day of the Plan Year.

1. [   ]A Participant must complete more than              (not to exceed 500)
Hours of Service (or              (not to exceed 3) months of service if the
elapsed time method is selected).

2. [   ]A Participant must complete a Year of Service (or Period of Service if
the elapsed time method is selected). (could cause the Plan to violate coverage
requirements under Code §410(b))

3. [   ]Participants will NOT share in the allocations, regardless of service.
(could cause the Plan to violate coverage requirements under Code §410(b))

4. [   ]Participants will share in the allocations, regardless of service.

5. [   ]Other:               (must be definitely determinable, not subject to
Employer discretion and may not require more than one Year of Service (or Period
of Service if the elapsed time method is selected))



Conditions for Participants employed on the last day of the Plan Year (options
7., 8. and 9. could cause the Plan to violate coverage requirements under Code
§410(b))

6. [   ]No service requirement.

7. [   ]A Participant must complete a Year of Service (or Period of Service if
the elapsed time method is selected).

8. [   ]A Participant must complete at least               (not to exceed 1,000)
Hours of Service during the Plan Year.

9. [   ]Other:               (must be definitely determinable, not subject to
Employer discretion and may not require more than one Year of Service (or Period
of Service if the elapsed time method is selected)).



Waiver of conditions for Participants NOT employed on the last day of the Plan
Year. If q.1., 2., 3., or 5. is selected, Participants who are not employed on
the last day of the Plan Year in which one of the following events occur will be
eligible to share in the allocations regardless of the above conditions (select
all that apply; leave blank if none apply):

r. [   ]Death

s. [   ]Total and Permanent Disability

t. [   ]Termination of employment on or after Normal Retirement Age

1. [   ]or Early Retirement Date



Code §410(b) fail‑safe. If q.2., 3., 5. and/or q.7., 8. or 9. is selected, the
Code §410(b) ratio percentage fail‑safe provisions (Plan Section 12.3(f)) will
NOT apply unless selected below (leave blank if not applicable or fail‑safe will
not be used):

u. [   ]The Plan will use the Code §410(b) fail‑safe provisions and must satisfy
the "ratio percentage test" of Code §410(b).

Conditions based on period other than Plan Year. The allocation conditions above
will be applied based on the Plan Year unless otherwise selected below. If
selected, the above provisions will be applied by substituting the term Plan
Year with the specified period (e.g., if Plan Year quarter is selected below and
the allocation condition is 250 Hours of Service per quarter, enter 250 hours
(not 1000) at q.8. above). (may not be selected with q.2. or q.7.)

v. [   ]The Plan Year quarter.

w. [   ]Payroll period.

x. [   ]Other:                (must be definitely determinable and not subject
to Employer discretion and may not be longer than a twelve month period).

18

--------------------------------------------------------------------------------




F. Additional matching contributions. No additional matching contribution may be
made unless otherwise selected below (leave blank if not applicable).

y. [   ]Additional matching contributions may be made (e.g., a matching
contribution made on a periodic basis as well as a matching contribution based
on the end of the Plan Year). Specify the additional matching contribution by
attaching an addendum to the Adoption Agreement that duplicates this entire
Question 28. If selected, the additional matching contribution applies to all
Participants eligible to share in matching contributions except as otherwise
specified in the addendum or below.

1. [   ]The additional matching contribution only applies to the following
Participants:               (must be definitely determinable). (If the
additional matching contribution is in lieu of the matching contribution set
forth in 28A ‑ E above then use Eligible Employee question to exclude these
Participants from such matching contribution.)




G. True‑up contributions. Under Period of determination above, if j. ‑ m. is
selected, does the Employer have the discretion to true‑up the Employer matching
contribution (i.e., apply the Employer matching contribution on a Plan Year
basis)? (leave blank if not applicable).

z. [   ]Yes (may not be elected if the "ADP and/or ACP test safe harbor"
provisions are being used).




29. EMPLOYER PROFIT SHARING CONTRIBUTIONS (Plan Section 12.1(a)(3)) (skip
Questions 29 and 30 if Employer profit sharing contributions are NOT selected at
Question 12.e.) 29 p.1929

A. Profit sharing formula (c. may be selected in addition to a., b. or d.)

a.[   ]Discretionary. Discretionary contribution, to be determined by the
Employer.

1. [   ]Discretionary based on business units or location. The Employer may
determine a separate discretionary contribution for Participants working in
different business units or locations.

b.[   ]Fixed. Fixed contribution equal to             % of Compensation of
Participants eligible to share in allocations.

c. [   ]Prevailing wage contribution. The Employer will make a "prevailing wage
contribution" on behalf of each Participant who performs services subject to the
Service Contract Act, Davis‑Bacon Act or similar federal, state, or municipal
prevailing wage statutes. The "prevailing wage contribution" will be an amount
equal to the remaining balance of the prevailing wage defined bona‑fide fringe
benefit amount, based on the Participant's employment classification as
designated on the appropriate prevailing wage determination, after the
application of other prevailing wage defined bona‑fide fringe payments. Specify
the "prevailing wage contribution" by attaching an appendix to the Adoption
Agreement that indicates the contribution rate(s) applicable to the prevailing
wage employment/job classification(s). The "prevailing wage contribution" will
not be subject to any age or service requirements set forth in Question 14,
entry date provisions at Question 15, nor to any service or employment
conditions set forth in Question 30 and will be 100% Vested.

Additional "prevailing wage contribution" provisions (select all that apply;
leave blank if none apply)

1. [   ]Offset. The "prevailing wage contribution" made on behalf of a
Participant for a Plan Year will reduce (offset) other Employer contributions
allocated or contributed on behalf of such Participant for the Plan.

2. [   ]Exclude Highly Compensated Employees. Highly Compensated Employees will
be excluded from receiving a "prevailing wage contribution."

3. [   ]QNEC. The "prevailing wage contribution" is considered a Qualified
Nonelective Contribution (QNEC).

d. [   ]Other:               (the formula described must satisfy the definitely
determinable requirement under Reg. §1.401‑1(b). If the formula is non-uniform,
it is not a design-based safe harbor for nondiscrimination purposes.)




B. Contribution allocations. If a., b., or d. above is selected, the Employer
Nonelective profit sharing contribution for a Plan Year will be allocated as
follows:

e. [   ]INCORPORATION OF CONTRIBUTION FORMULA. In accordance with the
contribution formula specified above (may only be selected if b. or d. above is
selected).

f.[   ]NON‑INTEGRATED ALLOCATION

1. [   ]in the same ratio as each Participant's Compensation bears to the total
of such Compensation of all Participants

2.[   ]in the same dollar amount to all Participants (per capita)
3.[   ]in the same dollar amount per Hour of Service completed by each
Participant

4. [   ]in the same proportion that each Participant's points bears to the total
of such points of all Participants. A Participant's points with respect to any
Plan Year will be computed as follows (select all that apply):

a. [   ]             point(s) will be allocated for each Year of Service (or
Period of Service).

However, the maximum Years (or Periods if elapsed time method is selected) of
Service taken into account will not exceed:

1. [   ]             (leave blank if no limit on service applies).

Year of Service (or Period of Service if applicable), means:

2. [   ]service for eligibility purposes

3. [   ]service for vesting purposes

b. [   ]             point(s) will be allocated for each full $             (may
not exceed $200) of Compensation

c. [   ]           point(s) will be allocated for each year of age as of the
last day of the Plan Year

g. [   ]INTEGRATED (PERMITTED DISPARITY) ALLOCATION

In accordance with Plan Section 4.3(b)(2) based on a Participant's Compensation
in excess of:
1.[   ]the Taxable Wage Base
2.[   ]          % (not to exceed 100%) of the Taxable Wage Base (see Note
below)
3.[   ]80% of the Taxable Wage Base plus $1.00
19

--------------------------------------------------------------------------------

4.[   ]$           (not greater than the Taxable Wage Base) (see Note below)

NOTE: The integration percentage of 5.7% will be reduced to:

1. 4.3% if 2. or 4. above is more than 20% and less than or equal to 80% of the
Taxable Wage Base.

2. 5.4% if 3. is selected or if 2. or 4. above is more than 80% of the Taxable
Wage Base.

h.[   ]NON‑SAFE HARBOR ALLOCATION METHODS

1. [   ]Grouping method. Pursuant to Plan Section 4.3(b)(3)(vi), the
classifications are (select a. or b.):

a. [   ]Each Participant constitutes a separate classification.

b. [   ]Participants will be divided into the following classifications with the
allocation methods indicated under each classification.

Definition of classifications. Define each classification and specify the method
of allocating the contribution among members of each classification.
Classifications specified below must be clearly defined in a manner that will
not violate the definitely determinable allocation requirement of Regulation
§1.401‑1(b)(1)(ii). The design of the groups cannot be such that the only NHCEs
benefiting under the Plan are those with the lowest amount of Compensation
and/or the shortest periods of service and who may represent the minimum number
of these Employees necessary to satisfy coverage under Code §410(b).
Classification A will consist of             
The allocation method will be:[   ] pro rata based on Compensation
[   ] equal dollar amounts (per capita)
Classification B will consist of             
The allocation method will be:[   ] pro rata based on Compensation
[   ] equal dollar amounts (per capita)
Classification C will consist of             
The allocation method will be:[   ] pro rata based on Compensation
[   ] equal dollar amounts (per capita)
Classification D will consist of             
The allocation method will be:[   ] pro rata based on Compensation
[   ] equal dollar amounts (per capita)
Additional classifications:               (specify the classifications and which
of the above allocation methods (pro rata or per capita) will be used for each
classification).

NOTE: In the case of Self‑Employed Individuals (i.e., sole proprietors or
partners), the requirements or Regulation §1.401(k)‑1(a)(6) continue to apply
and the allocation method should not be such that a cash or deferred election is
created for a Self‑Employed Individual as a result of application of the
allocation method.

NOTE: If more than four (4) classifications, the additional classifications and
allocation methods may be attached as an addendum to the Adoption Agreement or
may be entered under Additional Classifications above.

Determination of applicable group. If a Participant shifts from one
classification to another during a Plan Year, then unless selected below, the
Participant is in a classification based on the Participant's status as of the
last day of the Plan Year, or if earlier, the date of termination of employment.
If selected below, the Administrator will apportion the Participant's allocation
during a Plan Year based on the following:

1. [   ]Beginning of Plan Year. The classification will be based on the
Participant's status as of the beginning of the Plan Year.

2. [   ]Months in each classification. Pro rata based on the number of months
the Participant spent in each classification.

3. [   ]Days in each classification. Pro rata based on the number of days the
Participant spent in each classification.

4. [   ]One classification only. The Employer in a nondiscriminatory manner will
direct the Administrator to place the Participant in only one classification for
the entire Plan Year during which the shift occurs.

2. [   ]Age‑weighted method. The Schedule of Age‑Weighted Allocation Factors is
set forth in attached Exhibit A (which is hereby incorporated by reference and
made a part of the Plan) and will be based on the following interest rate (if no
selection is made, c. will be deemed to have been selected):

a. [   ]7.5% interest

b. [   ]8.0% interest

c. [   ]8.5% interest

3. [   ]Other:               (the formula described must satisfy the definitely
determinable requirement under Reg. §1.401‑1(b). If the formula is non‑uniform,
it is not a design‑based safe harbor for nondiscrimination purposes.)




30. ALLOCATION CONDITIONS (Plan Section 12.3). Requirements to share in
allocations of Employer Nonelective profit sharing contributions and QNECs (as
permitted by Plan Section 12.1(a)(4)) (select a. OR b. and all that apply of c.
‑ f.) 30 p.2030

a. [   ]No conditions. All Participants share in the allocations regardless of
service completed during the Plan Year or employment status on the last day of
the Plan Year (skip to Question 31).

20

--------------------------------------------------------------------------------

b. [   ]Allocation conditions apply (select one of 1. - 5. AND one of 6. - 9.
below)

Conditions for Participants NOT employed on the last day of the Plan Year

1. [   ]A Participant must complete more than    (not to exceed 500) Hours of
Service (or    (not to exceed 3) months of service if the elapsed time method is
selected).

2. [   ]A Participant must complete a Year of Service (or Period of Service if
the elapsed time method is selected). (could cause the Plan to violate coverage
requirements under Code §410(b))

3. [   ]Participants will NOT share in the allocations, regardless of service.
(could cause the Plan to violate coverage requirements under Code §410(b))

4. [   ]Participants will share in the allocations, regardless of service.

5. [   ]Other:               (must be definitely determinable, not subject to
Employer discretion and may not require more than one Year of Service (or Period
of Service if the elapsed time method is selected)).

Conditions for Participants employed on the last day of the Plan Year (options
7., 8. and 9. could cause the Plan to violate coverage requirements under Code
§410(b))

6. [   ]No service requirement.

7. [   ]A Participant must complete a Year of Service (or Period of Service if
the elapsed time method is selected).

8. [   ]A Participant must complete at least              (not to exceed 1,000)
Hours of Service during the Plan Year.

9. [   ]Other:               (must be definitely determinable, not subject to
Employer discretion and may not require more than one Year of Service (or Period
of Service if the elapsed time method is selected)).

Waiver of conditions for Participants NOT employed on the last day of the Plan
Year. If b.1., 2., 3., or 5. is selected, Participants who are not employed on
the last day of the Plan Year in which one of the following events occur will be
eligible to share in the allocations regardless of the above conditions (select
all that apply; leave blank if none apply):

c. [   ]Death

d. [   ]Total and Permanent Disability

e. [   ]Termination of employment on or after Normal Retirement Age

1. [   ]or Early Retirement Date

Code §410(b) fail‑safe. If b.2., 3., 5. and/or b.7., 8. or 9. is selected, the
Code §410(b) ratio percentage fail‑safe provisions will NOT apply (Plan Section
4.3(m)) unless selected below (leave blank if not applicable or fail‑safe will
not be used):

f. [   ]The Plan will use the Code §410(b) fail‑safe provisions and must satisfy
the ratio percentage test of Code §410(b).




31. FORFEITURES (Plan Sections 1.37 and 4.3(e)) 31 p.2131

Except as provided in Plan Section 1.37, a Forfeiture will occur:

a. [X]N/A (may only be selected if all contributions are fully Vested (default
provisions at Plan Section 4.3(e) apply); skip to Question 32)

b. [   ]As of the earlier of (1) the last day of the Plan Year in which the
former Participant incurs five (5) consecutive 1‑Year Breaks in Service, or (2)
the distribution of the entire Vested portion of the Participant's Account.

c. [   ]As of the last day of the Plan Year in which the former Participant
incurs five (5) consecutive 1‑Year Breaks in Service.

NOTE: (1)Forfeitures are disposed of in accordance with Employer direction that
is consistent with Section 4.3(e).

(2) Effective for Plan Years beginning after the Plan Year in which this Plan
document is adopted, Forfeitures may not be used to reduce Employer
contributions which are required pursuant to the Code to be fully Vested when
contributed to the Plan (such as QMACs, QNECs and "ADP test safe harbor
contributions" other than QACA "ADP test safe harbor contributions"). The
reallocation of Forfeitures could affect the Plan's top-heavy exemption (see
Plan Section 12.8(f)). One approach to avoid this result is to provide for a
discretionary matching contribution that satisfies the "ACP test safe harbor"
provisions (i.e., select Question 27A.b. and select a discretionary matching
contribution at Question 28) and then allocate Forfeitures as a matching
contribution.




32. ALLOCATION OF EARNINGS (Plan Section 4.3(c))

Allocation of earnings with respect to amounts which are not subject to
Participant investment direction and which are contributed to the Plan after the
previous Valuation Date will be determined:

a. [X]N/A. (all assets in the Plan are subject to Participant investment
direction)

b. [   ]by using a weighted average based on the amount of time that has passed
between the date a contribution or distribution is made and the prior Valuation
Date

c. [   ]by treating one‑half of all such contributions as being a part of the
Participant's nonsegregated Account balance as of the previous Valuation Date

d. [   ]by using the method specified in Plan Section 4.3(c) (balance forward
method)

e. [   ]other:    (must be a definite predetermined formula that is not based on
Compensation, that satisfies the nondiscrimination requirements of Regulation
§1.401(a)(4)‑4, and that is applied uniformly to all Participants)




33. TOP‑HEAVY MINIMUM ALLOCATION

The minimum allocation requirements for any Top‑Heavy Plan Year will be applied
only to Non‑Key Employee Participants unless selected below:

a. [   ]The Top‑Heavy minimum will be provided to both Key and Non‑Key Employee
Participants.

21

--------------------------------------------------------------------------------



DISTRIBUTIONS



34. FORM OF DISTRIBUTIONS (Plan Sections 6.5 and 6.6) 34 p.2234

Distributions under the Plan may be made in (select all that apply; must select
at least one from a. ‑ e. unless g. is selected below)

a. [X]lump‑sums

b. [X]substantially equal installments

c. [   ]partial withdrawals, provided the minimum withdrawal is $            
(leave blank if no minimum)

d. [   ]partial withdrawals or installments are only permitted for Participants
or Beneficiaries who must receive required minimum distributions under Code
§401(a)(9) except for the following (e.g., partial is not permitted for death
benefits; leave blank if no exceptions):

1. [   ]  

e. [   ]other:               (must be definitely determinable and not subject to
Employer discretion)

NOTE: Regardless of the above, a Participant is not required to request a
withdrawal of his or her total Account for an in‑service distribution, a
hardship distribution, or a distribution from the Participant's Rollover
Account.

Annuities. Is the annuity form of distribution the normal form of distribution?

NOTE: If this Plan includes transferred pension assets, f.1. or g. below must be
selected.

f. [X]Annuities are not allowed or are not the normal form of distribution
(except as indicated below). Plan Section 6.13(b) will apply and the joint and
survivor rules of Code §§401(a)(11) and 417 will not apply to the Plan.

Special rules. An annuity form of distribution is available to certain
Participants and/or with respect to only a portion of the Plan assets according
to the following: (select all that apply)

1. [   ]Pension assets. Annuities are the normal form of distribution for assets
that are transferred pension assets (Plan Section 6.13(a)).

2. [   ]Annuity selected by Participant. Plan Section 6.13(c) will apply and the
joint and survivor rules of Code §§401(a)(11) and 417 will apply only if an
annuity form of distribution is selected by a Participant.

However, the Participant may only select an annuity distribution according to
the following:

a. [   ]             (leave blank if no conditions apply).

g. [   ]Annuities are the normal form of distribution. The qualified Joint and
Survivor Annuity and Qualified Pre‑Retirement Survivor Annuity provisions apply
(Plan Section 6.13 will not apply and the joint and survivor rules of Code
§§401(a)(11) and 417 will automatically apply).



Pre‑Retirement Survivor Annuity
If the Plan permits an annuity form of payment under option f.1. or g. above,
the Pre‑Retirement Survivor Annuity (minimum Spouse's death benefit) will be
equal to 50% of a Participant's interest in the Plan unless a different
percentage is selected below (leave blank if default applies)

h. [   ]100% of a Participant's interest in the Plan.

i. [   ]            % (may not be less than 50%) of a Participant's interest in
the Plan.



Cash or property. Distributions may be made in:

j. [   ]cash only, except for (select all that apply; leave blank if none
apply):

1. [   ]insurance Contracts

2. [   ]annuity Contracts

3. [   ]Participant loans

4. [   ]property in an open brokerage window or similar arrangement

k. [X]cash or property, except that the following limitation(s) apply: (leave
blank if there are no limitations on property distributions):

1. [X]  Only distribution from the Share Investment Account may be made wholly
or partially in shares, at the Participant's election.  All other distribution
will be made in cash.  




35. CONDITIONS FOR DISTRIBUTIONS UPON SEVERANCE OF EMPLOYMENT. Distributions
upon severance of employment pursuant to Plan Section 6.4(a) will not be made
unless the following conditions have been satisfied: 35 p.2235




A. Accounts in excess of $5,000

a. [X]Distributions may be made as soon as administratively feasible following
severance of employment.

b. [   ]Distributions may be made as soon as administratively feasible after the
Participant has incurred              1‑Year Break(s) in Service (or Period(s)
of Severance if the elapsed time method is selected).

c. [   ]Distributions may be made as soon as administratively feasible after the
last day of the Plan Year coincident with or next following severance of
employment.

d. [   ]Distributions may be made as soon as administratively feasible after the
last day of the Plan Year quarter coincident with or next following severance of
employment.

e. [   ]Distributions may be made as soon as administratively feasible after the
Valuation Date coincident with or next following severance of employment.

f. [   ]Distributions may be made as soon as administratively feasible after    
         months have elapsed following severance of employment.

g. [   ]No distributions may be made until a Participant has reached Early or
Normal Retirement Date.

22

--------------------------------------------------------------------------------

h. [   ]Other:               (must be objective conditions which are
ascertainable and are not subject to Employer discretion except as otherwise
permitted in Regulation §1.411(d)‑4 and may not exceed the limits of Code
§401(a)(14) as set forth in Plan Section 6.7)




B. Accounts of $5,000 or less

i. [X]Same as above

j. [   ]Distributions may be made as soon as administratively feasible following
severance of employment.

k. [   ]Distributions may be made as soon as administratively feasible after the
Participant has incurred              1‑Year Break(s) in Service (or Period(s)
of Severance if the elapsed time method is selected).

l. [   ]Distributions may be made as soon as administratively feasible after the
last day of the Plan Year coincident with or next following severance of
employment.

m. [   ]Other:    (must be objective conditions which are ascertainable and are
not subject to Employer discretion except as otherwise permitted in Regulation
§1.411(d)‑4 and may not exceed the limits of Code §401(a)(14) as set forth in
Plan Section 6.7)




C. Timing after initial distributable event. If a distribution is not made in
accordance with the above provisions upon the occurrence of the distributable
event, then a Participant may elect a subsequent distribution at any time after
the time the amount was first distributable (assuming the amount is still
distributable), unless otherwise selected below (may not be selected with 35.g.
and 35.i.):

n. [   ]Other:    (e.g., a subsequent distribution request may only be made in
accordance with l. above (i.e., the last day of another Plan Year); must be
objective conditions which are ascertainable and are not subject to Employer
discretion except as otherwise permitted in Regulation §1.411(d)‑4 and may not
exceed the limits of Code §401(a)(14) as set forth in Plan Section 6.7)




D. Participant consent (i.e., involuntary cash‑outs). Should Vested Account
balances less than a certain dollar threshold be automatically distributed
without Participant consent (mandatory distributions)?

NOTE: The Plan provides that distributions of amounts of $5,000 or less do not
require spousal consent and are only paid as lump‑sums.

o. [   ]No, Participant consent is required for all distributions.

p. [X]Yes, Participant consent is required only if the distribution is over:

1. [   ]$5,000

2. [X]$1,000

3. [   ]$           (less than $1,000)

NOTE: If 2. or 3. is selected, rollovers will be included in determining the
threshold for Participant consent.

Automatic IRA rollover. With respect to mandatory distributions of amounts that
are $1,000 or less, if a Participant makes no election, the amount will be
distributed as a lump‑sum unless selected below.

4. [   ]If a Participant makes no election, then the amount will be
automatically rolled over to an IRA provided the amount is at least $          
(e.g., $200).




E. Rollovers in determination of $5,000 threshold. Unless otherwise elected
below, amounts attributable to rollover contributions (if any) will be included
in determining the $5,000 threshold for timing of distributions, form of
distributions or consent rules.

q. [   ]Exclude rollovers (rollover contributions will be excluded in
determining the $5,000 threshold)

NOTE: Regardless of the above election, if the Participant consent threshold is
$1,000 or less, then the Administrator must include amounts attributable to
rollovers for such purpose. In such case, an election to exclude rollovers above
will apply for purposes of the timing and form of distributions.




F. Mandatory distribution at Normal Retirement Age. Regardless of the above
elections other than any mandatory distributions provided for in p. above,
unless otherwise selected below, a Participant who has severed employment may
elect to delay a distribution beyond the later of age 62 or the Participant's
Normal Retirement Age (subject to Plan Section 6.8).

r. [   ]A Participant who has severed employment may not elect to delay a
distribution beyond the later of age 62 or the Participant's Normal Retirement
Age.




36. DISTRIBUTIONS UPON DEATH (Plan Section 6.8(b)(2))

Distributions upon the death of a Participant prior to the "required beginning
date" will:

a. [X]be made pursuant to the election of the Participant or "designated
Beneficiary"

b. [   ]begin within 1 year of death for a "designated Beneficiary" and be
payable over the life (or over a period not exceeding the "life expectancy") of
such Beneficiary, except that if the "designated Beneficiary" is the
Participant's Spouse, begin prior to December 31st of the year in which the
Participant would have attained age 70 1/2

c. [   ]be made within 5 (or if lesser   ) years of death for all Beneficiaries

d. [   ]be made within 5 (or if lesser   ) years of death for all Beneficiaries,
except that if the "designated Beneficiary" is the Participant's Spouse, begin
prior to December 31st of the year in which the Participant would have attained
age 70 1/2 and be payable over the life (or over a period not exceeding the
"life expectancy") of such "surviving Spouse"

NOTE: The elections above must be coordinated with the Form of distributions
(e.g., if the Plan only permits lump‑sum distributions, then options a., b. and
d. would not be applicable).



23

--------------------------------------------------------------------------------

37. HARDSHIP DISTRIBUTIONS (Plan Sections 6.12 and/or 12.10) 37 p.2437

a. [   ]Hardship distributions are NOT permitted (skip to Question 38).

b. [X]Hardship distributions are permitted from the following Participant
Accounts:

1. [   ]all Accounts

2. [X]only from the following Accounts (select one or more):

a. [X]Pre‑Tax Elective Deferral Account

b. [X]Roth Elective Deferral Account

c. [   ]Account(s) attributable to Employer matching contributions

d. [   ]Account attributable to Employer Nonelective profit sharing
contributions

e. [X]Rollover Account

f. [   ]Transfer Account (other than amounts attributable to a money purchase
pension plan)

g. [X]Other:    Bank Contribution Account and Pioneer Prior Matching
Contribution Account.   (specify Account(s) and conditions in a manner that is
definitely determinable and not subject to Employer discretion)

NOTE: Distributions from a Participant's Elective Deferral Account are limited
to the portion of such Account attributable to such Participant's Elective
Deferrals (and earnings attributable thereto up to December 31, 1988). Hardship
distributions are NOT permitted from a Participant's Qualified Nonelective
Contribution Account, Qualified Matching Contribution Account, Accounts
attributable to "ADP test safe harbor contributions" or Transfer Account
attributable to pension assets (e.g., from a money purchase pension plan).



Additional limitations. The following limitations apply to hardship
distributions:

3. [   ]N/A (no additional limitations)

4. [X]Additional limitations (select one or more):

a. [   ]The minimum amount of a distribution is $             (may not exceed
$1,000).

b. [X]No more than   two   distribution(s) may be made to a Participant during a
Plan Year.

c. [   ]Distributions may only be made from Accounts which are fully Vested.

d. [   ]A Participant does not include a Former Employee at the time of the
hardship distribution.

e. [   ]Hardship distributions may be made subject to the following provisions:
              (must be definitely determinable and not subject to Employer
discretion).



Beneficiary Hardship. Hardship distributions for Beneficiary expenses are NOT
allowed unless otherwise selected below.

5. [   ]Hardship distributions for expenses of Beneficiaries are allowed

Special effective date (may be left blank if effective date is same as the Plan
or Restatement Effective Date; select a. and, if applicable, b.)

a. [   ]effective as of              (if this is a PPA restatement and the
provisions were effective prior to the Restatement Effective Date, then enter
the date such provisions were first effective; may not be earlier than August
17, 2006)

b. [   ]eliminated effective as of             .



Safe harbor hardship rules. Will the safe harbor hardship rules of Plan Section
12.10 apply to hardship distributions from all Accounts?

6. [X]Yes. The provisions of Plan Section 12.10 apply to all hardship
distributions.

7. [   ]No. The provisions of Plan Section 6.12 apply to hardship distributions
from all Accounts other than a Participant's Elective Deferral Account.

8. [   ]No. The provisions of Plan Section 6.12 apply to all hardship
distributions.



38.          IN‑SERVICE DISTRIBUTIONS (Plan Section 6.11) 38 p.2438

a. [   ]In‑service distributions are NOT permitted (except as otherwise selected
for Hardship Distributions).

b. [X]In‑service distributions may be made to a Participant who has not
separated from service provided any of the following conditions have been
satisfied (select one or more):

1. [X]Age

a. [X]the Participant has attained age   59-1/2  

b. [   ]the Participant has reached Normal Retirement Age

2. [   ]the Participant has been a Participant in the Plan for at least        
     years (may not be less than five (5))

3.[   ]the amounts being distributed have accumulated in the Plan for at least 2
years

4. [   ]other:    (must satisfy the definitely determinable requirement under
Regulations §401‑1(b); may not be subject to Employer discretion; must be
nondiscriminatory; and must be limited to a combination of items b.1. – b.3. or
a Participant's disability)

More than one condition. If more than one condition is selected above, then a
Participant only needs to satisfy one of the conditions, unless selected below:
5.[   ]A Participant must satisfy each condition

NOTE: Regardless of any elections above, distributions from a Participant's
Elective Deferral Account, Qualified Matching Contribution Account, Qualified
Nonelective Contribution Account and Accounts attributable to "ADP test safe
harbor contributions" are subject to restrictions and generally may not be
distributed prior to age 59 1/2. Distributions from a Transfer Account
attributable to a money purchase pension plan are not permitted prior to age 62.

24

--------------------------------------------------------------------------------



Account restrictions. In‑service distributions are permitted from the following
Participant Accounts:

6. [   ]all Accounts

7. [X]only from the following Accounts (select one or more):

a. [X]Pre‑Tax Elective Deferral Account

b. [X]Roth Elective Deferral Account

c. [   ]Account(s) attributable to Employer matching contributions (includes
matching "ADP test safe harbor contributions")

d. [   ]Account attributable to Employer Nonelective profit sharing
contributions

e. [X]Qualified Nonelective Contribution Account (includes nonelective "ADP test
safe harbor contributions")

f. [X]Rollover Account

g. [   ]Transfer Account attributable to (select one or both):

1. [   ]non‑pension assets

2. [   ]pension assets (e.g., from a money purchase pension plan)

h. [X]Other:    Participant Contributions, or, if less, the Net Value of the
Participant Contribution Account; Bank Contribution Account and Pioneer Prior
Matching Contribution Account.   (specify Account(s) and conditions in a manner
that is definitely determinable and not subject to Employer discretion)



Limitations. The following limitations apply to in‑service distributions:

8. [   ]N/A (no additional limitations)

9. [X]Additional limitations (select one or more):

a. [   ]The minimum amount of a distribution is $             (may not exceed
$1,000).

b. [X]No more than   two   distribution(s) may be made to a Participant during a
Plan Year.

c. [   ]Distributions may only be made from Accounts which are fully Vested.

d. [   ]Distributions from the Roth Elective Deferral Account (38.b.6. or
38.b.7.b. selected), may only be made if the distribution is a "qualified
distribution."

e. [   ]In‑service distributions may be made subject to the following
provisions:               (must be definitely determinable and not subject to
discretion).




39. AGE 62 IN‑SERVICE DISTRIBUTIONS FOR TRANSFERRED MONEY PURCHASE ASSETS (Plan
Section 6.11)

In‑service distributions at age 62 will NOT be allowed (except as otherwise
permitted under the Plan without regard to this provision) unless selected below
(applies only for Transfer Accounts from a money purchase pension plan):

a. [   ]In‑service distributions will be allowed for Participants at age 62.

Special effective date. If this is a PPA restatement and the provision applied
other than as of the first day of the 2007 Plan Year, then enter the date such
provision was first effective: (leave blank if not applicable)

1. [   ]   (may not be earlier than the first day of the 2007 Plan Year).

Limitations. The following limitations apply to these in‑service distributions:

2. [   ]The Plan already provides for in‑service distributions and the
restrictions set forth in the Plan (e.g., minimum amount of distributions or
frequency of distributions) are applicable to in‑service distributions at age
62.

3. [   ]N/A (no limitations)

4. [   ]The following elections apply to in‑service distributions at age 62
(select one or more):

a. [   ]The minimum amount of a distribution is $           (may not exceed
$1,000).

b. [   ]No more than              distribution(s) may be made to a Participant
during a Plan Year.

c. [   ]Distributions may only be made from Accounts which are fully Vested.

d. [   ]In‑service distributions may be made subject to the following
provisions:               (must be definitely determinable and not subject to
discretion).




40. IN‑PLAN ROTH ROLLOVER CONTRIBUTIONS (Plan Section 12.11) (skip if Roth
Elective Deferrals NOT selected at Question 12.b.1.) 40 p.2540

a. [   ]In‑Plan Roth rollover contributions are NOT permitted (skip to Question
41).

b. [X]In‑Plan Roth rollover contributions are permitted according to the
following provisions.

Special effective date. (may be left blank if same as Plan or Restatement
Effective Date)

1. [X]August 1, 2014   (if this is a PPA restatement and the provisions were
effective prior to the Restatement Effective Date, then enter the date such
provisions were first effective; may not be earlier than September 28, 2010)

Eligibility and type of rollover. Any Participant may elect an in‑Plan Roth
rollover contribution by direct rollover except as selected below (select all
that apply; leave blank if none apply):

c. [   ]In‑service distribution only. Only Participants who are Employees may
elect an in‑Plan Roth rollover contribution. (if not selected, Terminated
Participants may make an in‑Plan Roth rollover contribution but only when
entitled to an actual cash distribution)

d. [X]No transfer of loans. Loans may not be distributed as part of an in‑Plan
Roth rollover contribution. (if not selected, any loans may be transferred)

In‑service distribution provisions. The Employer elects the following regarding
in‑service distributions from the Plan solely for purposes of making an in‑Plan
Roth rollover contribution:

e. [X]N/A (Plan's existing in‑service distribution provisions apply) (may only
be selected if Plan permits in‑service distributions; skip to Question 41)

25

--------------------------------------------------------------------------------

f. [   ]In‑service distribution provisions. The Employer elects to permit
in‑service distributions as follows solely for purposes of making an in‑Plan
Roth rollover contribution (select one or more):

1. [   ]the Participant has attained age             

2. [   ]the Participant has              months of participation (specify
minimum of 60 months)

3. [   ]the amounts being distributed have accumulated in the Plan for at least
             years (at least 2)

4. [   ]other (describe):               (must satisfy the definitely
determinable requirement under Regulations §401‑1(b); may not be subject to
Employer discretion; must be nondiscriminatory; and must be limited to a
combination of items f.1. – f.3. or a Participant's disability)

More than one condition. If more than one condition is selected above, then a
Participant only needs to satisfy one of the conditions, unless selected below:

5. [   ]A Participant must satisfy each condition

NOTE: Regardless of any election above to the contrary, in‑Plan Roth rollover
contributions are not permitted from a Participant's Elective Deferral Account,
Qualified Matching Contribution Account, Qualified Nonelective Contribution
Account and Accounts attributable to "ADP test safe harbor contributions" prior
to age 59 1/2. Distributions from a Transfer Account attributable to a money
purchase pension plan are not permitted prior to age 62.

Source of in‑Plan Roth rollover contribution. Plan permits a direct rollover
from the following qualifying sources:

6. [   ]all Accounts

7. [   ]only from the following qualifying sources (select one or more):

a. [   ]Pre‑Tax Elective Deferral Account

b. [   ]Account(s) attributable to Employer matching contributions (includes any
matching "ADP test safe harbor contributions")

c. [   ]Account attributable to Employer Nonelective profit sharing
contributions

d. [   ]Qualified Nonelective Contribution Account (includes any nonelective
"ADP test safe harbor contributions")

e. [   ]Rollover Account

f. [   ]Transfer Account

g. [   ]Other:               (specify Account(s) and conditions in a manner that
is definitely determinable and not subject to Employer discretion; e.g., a
Participant's Pre‑Tax Deferral Account or Matching Contribution Account, but not
the Participant's Nonelective Contribution Account)

Other limitations on direct in‑Plan Roth rollover contribution (leave blank if
none apply)

8. [   ]The following limitations apply (select one or more):

a. [   ]The minimum amount that may be rolled over is $             (may not
exceed $1,000).

b. [   ]Distributions may only be made from Accounts which are fully Vested.

c. [   ]In‑service distributions may be made subject to the following
provisions:

             (describe ‑ must be definitely determinable and not subject to
discretion).
Withholding. If the Plan does not permit an actual distribution upon the event
triggering the right to elect the in‑Plan Roth rollover contribution, then a
Participant may not elect to have a portion of the amount that may be
distributed as an in‑Plan Roth rollover contribution distributed for tax
withholding purposes unless selected below (leave blank if not applicable):

9. [   ]Distribution for withholding. A Participant may elect to have a portion
of the amount that may be distributed as an in‑Plan Roth rollover contribution
distributed solely for purposes of federal or state income tax withholding
related to the in‑Plan Roth rollover contribution.



41.QUALIFIED RESERVIST DISTRIBUTIONS (Plan Section 6.18) 41 p.2641

a. [   ]Qualified reservist distributions are NOT permitted

b. [X]Qualified reservist distributions are permitted

Special effective date (may be left blank if same as Plan or Restatement
Effective Date)

1. [X]  September 12, 2001   (if this is a PPA restatement and the provisions
were effective prior to the Restatement Effective Date, then enter the date such
provisions were first effective; may not be earlier than September 12, 2001)



42.HEART ACT PROVISIONS (Plan Section 6.18) 42 p.2642
Continued benefit accruals.

a. [X]Continued benefit accruals will NOT apply

b. [   ]Continued benefit accruals will apply

Special effective date. If this is a PPA restatement and the provision applied
other than as of the first day of the 2007 Plan Year, then enter the date such
provision was first effective: (leave blank if not applicable)

c. [   ]                         (may not be earlier than the first day of the
2007 Plan Year)

Distributions for deemed severance of employment

d. [   ]The Plan does NOT permit distributions for deemed severance of
employment

26

--------------------------------------------------------------------------------

e. [X]The Plan permits distributions for deemed severance of employment

Special effective date (may be left blank if same as Plan or Restatement
Effective Date)

1. [X]  for Plan Years beginning after December 31, 2008   (if this is a PPA
restatement and the provisions were effective prior to the Restatement Effective
Date, then enter the date such provisions were first effective; may not be
earlier than January 1, 2007)



NONDISCRIMINATION TESTING



43. HIGHLY COMPENSATED EMPLOYEE (Plan Section 1.41)

Top‑Paid Group election and calendar year data election are not used unless
selected below (the selections made for the latest year will continue to apply
to subsequent Plan Years unless the Plan is amended) (select all that apply;
leave blank if none apply):

a. [X]Top‑Paid Group election will be used.

b. [   ]Calendar year data election will be used (only applicable to
non‑calendar year Plan Year).




44. ADP AND ACP TESTS (Plan Sections 12.4 and 12.6) 44 p.2744

NOTE: The selections made below for the latest year will continue to apply to
subsequent Plan Years unless the Plan is amended. Also, the prior method will
not apply if the Employer uses the discretionary nonelective "ADP test safe
harbor contribution" described in Section 12.8(h) or if the Plan is amended
during a Plan Year to eliminate an "ADP test safe harbor contribution."

ADP test. If applicable, the ADP ratio for NHCEs will be based on the current
year ratio unless prior year testing method is selected below (leave blank if
current year testing method is being used):

a. [   ]Prior year testing method. The prior year ratio will be used. If this
selection is made for the first year the Code §401(k) feature is added to this
Plan (unless this Plan is a successor plan), then for the first Plan Year only,
the amount taken into account as the ADP of Nonhighly Compensated Employees for
the preceding Plan Year will be the greater of 3% or the actual percentage for
the initial Plan Year.

ACP test. If applicable, the ACP ratio for NHCEs will be based on the current
year ratio unless prior year testing method is selected below (leave blank if
current year testing method is being used):

b. [   ]Prior year testing method. The prior year ratio will be used. If this
selection is made for the first year the Code §401(m) feature is added to this
Plan (unless this Plan is a successor plan), then for the first Plan Year only,
the amount taken into account as the ACP of NHCEs for the preceding Plan Year
will be the greater of 3% or the actual percentage for the initial Plan Year.

Effective dates. (optional)

c. [X]Current year testing method. If the current year testing method is
currently being used, enter the date it was first effective (used for purposes
of applying the five year restriction on amending to the prior year testing
method):

1. [X]ADP test:       (may not be selected with 44.a.)

2. [X]ACP test:       (may not be selected with 44.b.)



MISCELLANEOUS



45. LOANS TO PARTICIPANTS (Plan Section 7.6) 45 p.2745

a. [   ]New loans are NOT permitted.

b. [X]New loans are permitted.

NOTE: Regardless of whether new loans are permitted, if the Plan permits
rollovers, then the Administrator may, in a uniform and nondiscriminatory
manner, accept rollovers of loans into this Plan.




46. ROLLOVERS (Plan Section 4.6) (skip if rollover contributions are NOT
selected at 12.f.) 46 p.2746

Eligibility. Rollovers may be accepted from all Participants who are Employees
as well as the following
(select all that apply; leave blank if not applicable):

a. [X]Any Eligible Employee, even prior to meeting eligibility conditions to be
a Participant

b. [X]Participants who are Former Employees

Distributions. When may distributions be made from a Participant's Rollover
Account?

c. [   ]At any time

d. [X]Only when the Participant is otherwise entitled to a distribution under
the Plan




47. AFTER‑TAX VOLUNTARY EMPLOYEE CONTRIBUTIONS (Plan Section 4.8) (skip if
after‑tax voluntary Employee contributions NOT selected at Question 12.g.) 47
p.2747

Matching after‑tax voluntary Employee contributions. There are no Employer
matching contributions on after‑tax voluntary Employee contributions unless
elected below.

a. [   ]After‑tax voluntary Employee contributions are aggregated with Elective
Deferrals for purposes of applying any matching contributions under the Plan.

27

--------------------------------------------------------------------------------



PPA TRANSITION RULES


The following questions only apply if this is a PPA restatement (i.e., Question
5.b.1. is selected). If this is not a PPA restatement, then this Plan will not
be considered an individually designed plan merely because the following
questions are deleted from the Adoption Agreement.
NOTE:The following provisions are designed to be left unanswered if the
selections do not apply to the Plan.



48. PRIOR VESTING SCHEDULE FOR EMPLOYER NONELECTIVE PROFIT SHARING
CONTRIBUTIONS. The vesting schedule for amounts attributable to Employer
Nonelective profit sharing contributions made prior to Plan Years beginning
after December 31, 2006, is (leave blank if not applicable):

a. [   ]             (enter the vesting schedule that applied prior to the Plan
Year beginning in 2007; such schedule must satisfy 5‑year cliff or 7‑year graded
and, if applicable, must provide for a top‑heavy minimum schedule)




49. WRERA ‑ RMD WAIVERS FOR 2009 (Plan Section 6.8(f))

Suspension/continuation of RMDs. Unless otherwise elected below, required
minimum distributions (RMDs) for 2009 were suspended unless a Participant or
Beneficiary elected to receive such distributions:

a. [   ]RMDs for 2009 were suspended for any Participant or Beneficiary who was
scheduled to receive his/her first RMD for 2009 or who did not make a continuing
election prior to 2009 to receive his/her RMD (unless the Participant or
Beneficiary made an election to receive such distribution). RMDs for 2009 were
continued for any Participant or Beneficiary who had made a continuing election
to receive an RMD prior to 2009 (unless the Participant or Beneficiary made an
election to suspend such distribution).

b. [   ]RMDs continued unless otherwise elected by a Participant or Beneficiary.

c. [   ]RMDs continued in accordance with the terms of the Plan (i.e., no
election available to Participants or Beneficiaries).

d. [   ]Other:                         

Direct rollovers. The Plan also treated the following as "eligible rollover
distributions" in 2009 (If no election is made, then a "direct rollover" was
only offered for "2009 RMDs"):

e. [X]"2009 RMDs" and "Extended 2009 RMDs."

f. [   ]"2009 RMDs" but only if paid with an additional amount that is an
"eligible rollover distribution" without regard to Code §401(a)(9)(H).




50. NON‑SPOUSAL ROLLOVERS (Plan Section 6.15(d)). Non‑spousal rollovers are
permitted effective for distributions after December 31, 2006 unless an
alternative effective date is selected at a. below:

a. [   ]Non‑spousal rollovers are allowed effective              (may not be
earlier than January 1, 2007 and not later than January 1, 2010; the Plan
already provides for non‑spousal rollovers effective as of January 1, 2010)

28

--------------------------------------------------------------------------------

The adopting Employer may rely on an advisory letter issued by the Internal
Revenue Service as evidence that the Plan is qualified under Code §401 only to
the extent provided in Rev. Proc. 2011‑49 or subsequent guidance.


The Employer may not rely on the advisory letter in certain other circumstances
or with respect to certain qualification requirements, which are specified in
the advisory letter issued with respect to the Plan and in Rev. Proc. 2011‑49 or
subsequent guidance. In order to have reliance in such circumstances or with
respect to such qualification requirements, application for a determination
letter must be made to Employee Plans Determinations of the Internal Revenue
Service.


This Adoption Agreement may be used only in conjunction with the Volume
Submitter basic Plan document #01. This Adoption Agreement and the basic Plan
document will together be known as Pentegra Services, Inc. Volume Submitter
401(k) Profit Sharing Plan #01-003.


The adoption of this Plan, its qualification by the IRS, and the related tax
consequences are the responsibility of the Employer and its independent tax and
legal advisors.


Pentegra Services, Inc. will notify the Employer of any amendments made to the
Plan or of the discontinuance or abandonment of the Plan. Furthermore, in order
to be eligible to receive such notification, the Employer agrees to notify
Pentegra Services, Inc. of any change in address. In addition, this Plan is
provided to the Employer either in connection with investment in a product or
pursuant to a contract or other arrangement for products and/or services. Upon
cessation of such investment in a product or cessation of such contract or
arrangement, as applicable, the Employer is no longer considered to be an
adopter of this Plan and Pentegra Services, Inc. no longer has any obligations
to the Employer that relate to the adoption of this Plan.


With regard to any questions regarding the provisions of the Plan, adoption of
the Plan, or the effect of an advisory letter from the IRS, call or write (this
information must be completed by the sponsor of this Plan or its designated
representative):
Name:  
Address:  
  
Telephone:  


The Employer and Trustee (or Insurer), by executing below, hereby adopt this
Plan:


EMPLOYER: The Dime Savings Bank of Williamsburgh


By:
DATE SIGNED


TRUSTEE (OR INSURER):


[X]The signature of the Trustee or Insurer appears on a separate agreement or
Contract,


OR (add additional Trustee signature lines as necessary)








TRUSTEE OR INSURERDATE SIGNED


29

--------------------------------------------------------------------------------

APPENDIX A
SPECIAL EFFECTIVE DATES AND OTHER PERMITTED ELECTIONS



A. Special effective dates/spin-offs/mergers (the following elections are
optional; select any that apply):

a. [   ]Employer matching contributions. The Employer matching contribution
provisions under Question 28. are effective:              .

b. [   ]Employer profit sharing contributions. The Employer profit sharing
contribution provisions under Questions 29. and 30. are effective:           
  .

c. [   ]Distribution elections. The distribution elections under Questions      
       (Choose 34. ‑ 42. as applicable) are effective:              .

d. [   ]Other special effective date(s):              . For periods prior to the
specified special effective date(s), the Plan terms in effect prior to its
restatement under this Adoption Agreement will control for purposes of the
designated provisions. A special effective date may not result in the delay of a
Plan provision beyond the permissible effective date under any applicable law.

e. [   ]Spin-off. The Plan was a spin‑off from the              (enter name of
plan), which was originally effective              (enter effective date of
original plan).

f. [   ]Merged plans. The following plan(s) are merged into this Plan (enter
applicable information; attach addendum if more than 4 merged plans):

Original effective date
Name of merged planMerger dateof merged plan
1.  
  
  
2.  
  
  
3.  
  
  
4.  
  
  




B. Other permitted elections (the following elections are optional):

a. [   ]No other permitted elections

The following elections apply (select one or more):

b. [   ]Deemed 125 compensation (Plan Section 1.40). Deemed 125 compensation
will be included in Compensation and 415 Compensation.

c. [   ]Reemployed after five (5) 1‑Year Breaks in Service ("rule of parity"
provisions) (Plan Section 3.5(d)). The "rule of parity" provisions in Plan
Section 3.5(d) will not apply for (select one or both):

1. [   ]eligibility purposes

2. [   ]vesting purposes

d. [   ]The "one‑year hold‑out" rule described in Plan Section 3.5(e) will apply
to (select one or both):

1. [   ]determine eligibility (for all contributions types except Elective
Deferrals)

2. [   ]determine vesting

e. [   ]Normal form of annuity. If the Plan permits an annuity form of payment
(e.g., if 34.f.1., f.2. or g. is selected), instead of a joint and 50% survivor
annuity, the normal form of the qualified Joint and Survivor Annuity will be:

1. [   ]joint and 100% survivor annuity

2. [   ]joint and 75% survivor annuity

3. [   ]joint and 66 2/3% survivor annuity

f. [   ]Beneficiary if no beneficiary elected by Participant (Plan Section
6.2(e)). In the event no valid designation of Beneficiary exists, then in lieu
of the order set forth in Plan Section 6.2(e), the following order of priority
will be used:               (specify an order of beneficiaries; e.g., children
per stirpes, parents, and then step‑children).

g. [   ]Common, collective or pooled trust funds (Plan Sections 7.2(c)(5) and/or
7.3(b)(6)). The name(s) of the common, collective or pooled trust funds
available under the Plan is (are):              .

h. [X]"Section 411(d)(6) protected benefits" (Plan Section 8.1(b)). The
following are Code §411(d)(6) protected benefits that are preserved under this
Plan:    Effective prior to August 1, 2014, Early Retirement Date shall mean the
first day of the month coinciding with or next following the date the
Participant completes 5 years of credited service and either: (a) the
Participant has attained age 60 or (b) the Participant has completed at least 30
years of vested service.  Credited service and vested service shall mean
credited service and vested service as defined in the Employer's defined benefit
retirement plan.  Effective March 1, 1997, for Employees who were employed by
Pioneer Savings Bank, FSB or Conestoga Bank, Inc. as of June 26, 1996, Early
Retirement Date shall mean the first day of any month coinciding with or next
following such Employees' attainment of age 55.  Effective April 15, 1999, for
Employees who were employed by Financial Federal Savings Bank as of January 21,
1999, Early Retirement Date shall mean the first day of any month coincident
with or next following the later of (i) the Participant's attainment of age 55
or (ii) the completion of a Period of Service of 10 years.   (specify the
protected benefits and the accrued benefits that are subject to the protected
benefits).

i. [   ]Limitation Year (Plan Section 1.50). The Limitation Year for Code §415
purposes will be                          (must be a consecutive twelve month
period) instead of the "determination period" for Compensation.

1

--------------------------------------------------------------------------------

j. [   ]415 Limits when 2 or more defined contribution plans are maintained
(Plan Section 4.4). If any Participant is covered under another qualified
defined contribution plan maintained by the Employer or an Affiliated Employer,
or if the Employer or an Affiliated Employer maintains a welfare benefit fund,
as defined in Code §419(e), or an individual medical account, as defined in Code
§415(l)(2), under which amounts are treated as "annual additions" with respect
to any Participant in this Plan, then the provisions of Plan Section 4.4(b) will
apply unless otherwise specified below:

1. [   ]Specify, in a manner that precludes Employer discretion, the method
under which the plans will limit total "annual additions" to the "maximum
permissible amount" and will properly reduce any "excess amounts":

            .

k. [   ]Top‑heavy duplications (select one or more)

1. [   ]Top‑heavy duplications when 2 or more defined contribution plans are
maintained (Plan Section 4.3(f)). When a Non‑Key Employee is a Participant in
this Plan and another defined contribution plan maintained by the Employer that
is subject to the top‑heavy rules, indicate which method will be utilized to
avoid duplication of top‑heavy minimum benefits:

a. [   ]The full top‑heavy minimum will be provided in each plan.

b. [   ]A minimum, non‑integrated contribution of 3% of each Non‑Key Employee's
415 Compensation will be provided in the Money Purchase Plan (or other plan
subject to Code §412).

c. [   ]Specify the method under which the plans will provide top‑heavy minimum
benefits for Non‑Key Employees that will preclude Employer discretion and avoid
inadvertent omissions, including any adjustments required under Code §415:      
       .

NOTE: If b. or c. is selected then (1) an Employer may not rely on the advisory
letter issued by the Internal Revenue Service with respect to the requirements
of Code §416, and (2), if the plans do not benefit the same Participants, the
uniformity requirement of the Regulations under Code §401(a)(4) may be violated.

2. [   ]Top‑heavy duplications when a defined benefit plan is maintained (Plan
Section 4.3(i)). When a Non‑Key Employee is a Participant in this Plan and a
non‑frozen defined benefit plan maintained by the Employer that is subject to
the top‑heavy rules, indicate which method will be utilized to avoid duplication
of top‑heavy minimum benefits: (select one of a. ‑ d. AND complete e. or select
f.)

a. [   ]The full top‑heavy minimum will be provided in each plan (if selected,
Plan Section 4.3(i) will not apply).

b. [   ]5% defined contribution minimum

c. [   ]2% defined benefit minimum will be made in the              (enter the
name of the other plan)

d. [   ]Specify the method under which the plans will provide top‑heavy minimum
benefits for Non‑Key Employees that will preclude Employer discretion and avoid
inadvertent omissions:

  .

NOTE: If b., c., or d. is selected then (1) an Employer may not rely on the
advisory letter issued by the Internal Revenue Service with respect to the
requirements of Code §416, and (2), if the plans do not benefit the same
Participants, the uniformity requirement of the Regulations under Code
§401(a)(4) may be violated.

AND, the "present value" (Plan Section 9.2) for top‑heavy purposes will be based
on:

e. [   ]Interest Rate:             

Mortality Table:              

f. [   ]The interest rate and mortality table specified to determine "present
value" for top‑heavy purposes in the defined benefit plan.

AND, a Participant must be employed on the last day of the Plan Year in order to
receive the top-heavy minimum (Plan Section 4.3(h)) unless elected below.

g. [   ]A Participant is not required to be employed by the Employer on the last
day of the Plan Year.

l. [   ]Recognition of Service with other employers (Plan Sections 1.62 and
1.88). Service with the following employers (in addition to those specified at
Question 16) will be recognized as follows (select one or more; if more than 6
employers, attach an addendum to the Adoption Agreement):

Contribution
EligibilityVestingAllocation

1. [   ]Employer name:a.[   ]b.[   ]c.[   ]

  

2. [   ]Employer name:a.[   ]b.[   ]c.[   ]

  

3. [   ]Employer name:a.[   ]b.[   ]c.[   ]

  

4. [   ]Employer name:a.[   ]b.[   ]c.[   ]

  

5. [   ]Employer name:a.[   ]b.[   ]c.[   ]

  

6. [   ]Employer name:a.[   ]b.[   ]c.[   ]

2

--------------------------------------------------------------------------------

  
Limitations

7. [   ]The following provisions or limitations apply with respect to thea.[  
]b.[   ]c.[   ]

recognition of prior service:   
(e.g., credit service with X only on/following 1/1/13 or credit all service with
entities the Employer acquires after 12/31/12)

m. [   ]Other vesting provisions. The following vesting provisions apply to the
Plan (select one or more):

1. [   ]Special vesting provisions. The following special provisions apply to
the vesting provisions of the Plan:

   (must be definitely determinable, non‑discriminatory under Code §401(a)(4)
and otherwise satisfy the parameters set forth in Questions 18 and 19 and Plan
Section 6.4.; e.g., rather than the schedule specified at Question 18, the
5‑year graded schedule applies to amounts merged into the Plan from the XYZ
Plan.)

2. [   ]Pre‑amendment vesting schedule. (Plan Section 6.4(h)). If the vesting
schedule has been amended and a different vesting schedule other than the
schedule at Question 18 applies to any Participants, then the following
provisions apply (must select one of a. ‑ d. AND complete e.):

Applicable Participants. The vesting schedules in Question 18 only apply to:

a. [   ]Participants who are Employees as of              (enter date).

b. [   ]Participants in the Plan who have an Hour of Service on or after        
     (enter date).

c. [   ]Participants (even if not an Employee) in the Plan on or after          
   (enter date).

d. [   ]Other:               (e.g., Participants in division A)

Vesting schedule

e. The schedule that applies to Participants not subject to the vesting schedule
in Question 18 is:

Years (or Periods) of ServicePercentage

           %

           %

           %

           %

           %

           %

3. [   ]Prior vesting schedule for Employer matching contributions. The vesting
schedule for amounts attributable to Employer matching contributions made prior
to Plan Years beginning after December 31, 2001 is:               (enter the
vesting schedule that applied prior to the Plan Year beginning in 2002; such
schedule must satisfy 5‑year cliff or 7‑year graded and, if applicable, must
provide for a top‑heavy minimum schedule)

n. [   ]Top‑heavy vesting schedule (Plan Section 6.4(e)).

Instead of any other vesting schedules set forth in the Plan, if this Plan
becomes a Top‑Heavy Plan, the following vesting schedule, based on number of
Years of Service (or Periods of Service if the elapsed time method is selected)
will apply:

1. [   ]6 Year Graded:0‑1 year‑0%;2 years‑20%;3 years‑40%;4 years‑60%;5
years‑80%;6 years‑100%

2. [   ]3 Year Cliff:0‑2 years‑0%;3 years‑100%

3. [   ]Other ‑ Must be at least as liberal as either 1. or 2. above in each
year without switching between the two schedules. (if a different top-heavy
schedule applies to different contribution sources, attach an addendum
specifying the schedule that applies to each source):

Years (or Periods) of ServicePercentage

           %

           %

           %

           %

           %

           %

NOTE: This Section does not apply to the Account balance of any Participant who
does not have an Hour of Service after the Plan has initially become top‑heavy.
Such Participant's Vested Account balance will be determined without regard to
this Section.

o. [   ]Leased Employees (Plan Section 1.49)

1. [   ]Offset of contributions to leasing organization plan. The Employer will
reduce allocations to this Plan for any Leased Employee to the extent that the
leasing organization contributes to or provides benefits under a leasing
organization plan to or for the Leased Employee and which are attributable to
the Leased Employee's services for the Employer.

2. [   ]Disregard one year requirement. The definition of Leased Employee shall
be applied by disregarding the requirement of performing services for at least
one year, for the following contributions (select a. or all that apply of b.1. ‑
b.3.) (Elective Deferrals include Roth Elective Deferrals, "ADP test safe harbor
contributions" (including those made pursuant to a QACA) and SIMPLE 401(k)
contributions, after‑tax voluntary Employee contributions, and rollover
contributions; Matching includes QMACs; and Nonelective Profit Sharing includes
QNECs):

a. [   ]All contributions

b. [   ]The following contributions (select all that apply)

1. [   ]Elective Deferrals

3

--------------------------------------------------------------------------------

2. [   ]Matching contributions

3. [   ]Nonelective Profit Sharing contributions

p. [   ]Minimum distribution transitional rules (Plan Section 6.8(e)(5))

NOTE: This Section does not apply to (1) a new Plan, (2) an amendment or
restatement of an existing Plan that never contained the provisions of Code
§401(a)(9) as in effect prior to the amendments made by the Small Business Job
Protection Act of 1996 (SBJPA), or (3) a Plan where the transition rules below
do not affect any current Participants.

The "required beginning date" for a Participant who is not a "five percent (5%)
owner" is:

1. [   ]April 1st of the calendar year following the year in which the
Participant attains age 70 1/2. (pre‑SBJPA rules continue to apply)

2. [   ]April 1st of the calendar year following the later of the year in which
the Participant attains age 70 1/2 or retires (the post‑SBJPA rules), with the
following exceptions (select one or both; leave blank if both applied effective
as of January 1, 1996):

a. [   ]A Participant who was already receiving required minimum distributions
under the pre‑SBJPA rules as of    (may not be earlier than January 1, 1996) was
allowed to stop receiving distributions and have them recommence in accordance
with the post‑SBJPA rules. Upon the recommencement of distributions, if the Plan
permits annuities as a form of distribution then the following apply:

1. [   ]N/A (annuity distributions are not permitted)

2. [   ]Upon the recommencement of distributions, the original Annuity Starting
Date will be retained.

3. [   ]Upon the recommencement of distributions, a new Annuity Starting Date is
created.

b. [   ]A Participant who had not begun receiving required minimum distributions
as of

             (may not be earlier than January 1, 1996) may elect to defer
commencement of distributions until retirement. The option to defer the
commencement of distributions (i.e., to elect to receive in‑service
distributions upon attainment of age 70 1/2) applies to all such Participants
unless selected below:

1. [   ]The in‑service distribution option was eliminated with respect to
Participants who attained age 70 1/2 in or after the calendar year that began
after the later of (1) December 31, 1998, or (2) the adoption date of the
restatement to bring the Plan into compliance with the SBJPA.

q. [   ]Other spousal provisions (select one or more)

1. [   ]One‑year marriage rule. For purposes of the Plan, other than for
purposes of determining eligible hardship distribution expenses, an individual
is treated as Spouse only if such individual was married throughout the one year
period ending on the earlier of the Annuity Starting Date or the date of the
Participant's death.

2. [   ]Definition of Spouse. The term Spouse includes a spouse under federal
law as well as the following:

            .

3. [   ]Automatic revocation of spousal designation (Plan Section 6.2(f)). The
automatic revocation of a spousal Beneficiary designation in the case of divorce
does not apply.

4. [   ]Timing of QDRO payment. A distribution to an Alternate Payee shall not
be permitted prior to the time a Participant would be entitled to a
distribution.

r. [   ]Applicable law. Instead of using the applicable laws set forth in Plan
Section 10.4(a), the Plan will be governed by the laws of:   

s. [   ]Total and Permanent Disability. Instead of the definition at Plan
Section 1.83, Total and Permanent Disability means:          (must be definitely
determinable).

t. [   ]Other Trust provisions (select any that apply)

1. [   ]Special Trustee for collection of contributions. The Employer appoints
the following Special Trustee with the responsibility to collect delinquent
contributions pursuant to Plan Section 7.1(b):

Name:              
Title
a.[   ]            
Address and telephone number
b.[   ]Use Employer address and telephone number
c.[   ]Use address and telephone number below:
Address:  
Street
      
CityStateZip
Telephone:  
NOTE:The Trustee named above is hereby appointed as a Trustee for the Plan, and
is referred to as the Special Trustee. The sole responsibility of the Special
Trustee is to collect contributions the Employer owes to the Plan. No other
Trustee has any duty to ensure that the contributions received comply with the
provisions of the Plan or is obliged to collect any contributions from the
Employer. No Trustee, other than the Special Trustee, is obliged to ensure that
funds deposited are deposited according to the provisions of the Plan. The
Special Trustee must accept its position and agree to its obligations hereunder.
4

--------------------------------------------------------------------------------

2. [   ]Permissible Trust (or Custodian) modifications. The Employer makes the
following modifications to the Trust (or Custodial) provisions as permitted
under Rev. Proc. 2011‑49 (or subsequent IRS guidance) (select one or more of a.
‑ c. below):

NOTE: Any elections below must not: (i) conflict with any Plan provision
unrelated to the Trust or Trustee; or (ii) cause Plan to violate Code §401(a).
In addition, this may not be used to substitute all of the Trust provisions in
the Plan.

a. [   ]Investments. The Employer amends the Trust provisions relating to Trust
investments as follows:             

b. [   ]Duties. The Employer amends the Trust provisions relating to Trustee (or
Custodian) duties as follows:             

c. [   ]Other administrative provisions. The Employer amends the other
administrative provisions of the Trust as follows:              

u. [   ]Other provisions for matching contributions (select one or more)

1. [   ]Match applied to elective deferrals to 403(b) arrangement. In applying
any matching contributions in this Plan, elective deferrals to a Code §403(b)
arrangement will be aggregated with Elective Deferrals to this Plan.

2. [   ]Matching contributions not used to satisfy top‑heavy contribution (Plan
Section 4.3(j)). Employer matching contributions will NOT be taken into account
for purposes of satisfying the minimum contribution requirements of Code
§416(c)(2) and the Plan.

v. [   ]QACA safe harbor contributions vesting options. The vesting options
selected at Question 19 on the Adoption Agreement also apply to the
Participant's Qualified Automatic Contribution Safe Harbor Account unless
otherwise selected below (select all that apply):

Excluded service prior to initial Effective Date of Plan or a predecessor plan
(as defined in Regulations §1.411(a)-5(b)(3))

1. [   ]applies

2. [   ]does not apply

Excluded service prior to the computation period in which an Employee has
attained age 18

3. [   ]applies

4. [   ]does not apply

Full vesting upon death

5. [   ]applies

6. [   ]does not apply

Full vesting upon Total and Permanent Disability

7. [   ]applies

8. [   ]does not apply

5

--------------------------------------------------------------------------------

ADMINISTRATIVE PROCEDURES


The following are optional administrative provisions. The Administrator may
implement procedures that override any elections in this Section without a
formal Plan amendment. In addition, modifications to these procedures will not
affect an Employer's reliance on the Plan.



A. Loan limitations. Note: the separate loan program required by the DOL will
override any inconsistent selections made below. (complete only if loans to
Participants are permitted)

a. [X]Limitations (select one or more; leave blank if none apply):

1. [X]Loans will be treated as Participant directed investments.

2. [   ]Loans will only be made for hardship or financial necessity as defined
below (select a. or b.)

a. [   ]hardship reasons specified in Plan Section 12.10

b. [   ]other:               (specify financial necessity)

3. [X]The minimum loan will be $  1,000   (may not exceed $1,000).

4. [X]A Participant may only have   two (2)   (e.g., one (1)) loan(s)
outstanding at any time.

5. [   ]All outstanding loan balances will become due and payable in their
entirety upon severance of employment unless directly rolled over (if otherwise
permitted) to another employer's plan.

6. [X]Account restrictions. Loans will only be permitted from the following
Participant Accounts (select all that apply or leave blank if no limitations
apply):

a. [X]Pre‑Tax Elective Deferral Account

b. [X]Roth Elective Deferral Account

c. [X]Account(s) attributable to Employer matching contributions (includes
matching "ADP test safe harbor contributions")

d. [   ]Account attributable to Employer Nonelective profit sharing
contributions

e. [X]Qualified Nonelective Contribution Account (includes nonelective "ADP test
safe harbor contributions")

f. [X]Rollover Account

g. [   ]Transfer Account attributable to (select one or both):

1. [   ]non‑pension assets

2. [   ]pension assets (e.g., from a money purchase pension plan)

h. [X]Voluntary Contribution Account

i. [X]Other:     Bank Contribution Account.  Loans should be distributed from
each investment fund on a pro rata basis, except that the Share Investment
Account shall be used last.  

AND, if loans are restricted to certain Accounts, the limitations of Code §72(p)
and the adequate security requirement of the DOL Regulations will be applied:

j. [   ]by determining the limits by only considering the restricted Accounts.

k. [X]by determining the limits taking into account a Participant's entire
interest in the Plan.

Additional loan provisions (select all that apply; leave blank if none apply)

b. [X]Loan payments. Loans are repaid by (if left blank, then payroll deduction
applies unless Participant is not subject to payroll; e.g., partner who only has
a draw):

1. [X]payroll deduction

2. [   ]ACH (Automated Clearing House)

3. [   ]check

a. [   ]Only for prepayment

c. [X]Interest rate. Loans will be granted at the following interest rate (if
left blank, then 3. below applies):

1. [X]  one (1)   percentage points over the prime interest rate

2. [   ]            %

3. [   ]the Administrator establishes the rate in a nondiscriminatory manner

d. [   ]Refinancing. Loan refinancing is allowed.




B. Life insurance. (Plan Section 7.5)

a.[X]Life insurance may not be purchased.
b.[   ]Life insurance may be purchased...

1. [   ]at the option of the Administrator

2. [   ]at the option of the Participant

Limitations

3. [   ]N/A (no limitations)

4. [   ]The purchase of initial or additional life insurance will be subject to
the following limitations (select one or more):

a. [   ]Each initial Contract will have a minimum face amount of $          .

b. [   ]Each additional Contract will have a minimum face amount of $          .

c. [   ]The Participant has completed              Years (or Periods) of
Service.

d. [   ]The Participant has completed              Years (or Periods) of Service
while a Participant in the Plan.

e. [   ]The Participant is under age              on the Contract issue date.

f. [   ]The maximum amount of all Contracts on behalf of a Participant may not
exceed $          .

g. [   ]The maximum face amount of any life insurance Contract will be $       
  .

1

--------------------------------------------------------------------------------




C. Plan expenses and Forfeitures

Plan expenses. Will the Plan assess against an individual Participant's Account
certain Plan expenses that are incurred by, or are attributable to, a particular
Participant based on use of a particular Plan service?
a.[   ]No
b.[X]Yes
Use of Forfeitures
Other than Employer matching contributions. Forfeitures of amounts attributable
to Employer contributions other than Employer matching contributions will be:

c. [   ]added to any Employer discretionary contribution (e.g., matching or
profit sharing) and allocated in the same manner

d. [X]used to reduce any Employer contribution (other than contributions that
must be fully Vested when contributed such as QNECs, QMACs and "ADP test safe
harbor" contributions that are not made pursuant to a QACA) (see Note below)

e. [   ]added to any Employer matching contribution and allocated as an
additional matching contribution

f. [   ]allocated to all Participants eligible to share in the allocations of
profit sharing contributions or Forfeitures in the same proportion that each
Participant's Compensation for the Plan Year bears to the Compensation of all
Participants for such year

g. [   ]other:               (describe the treatment of Forfeitures in a manner
that is definitely determinable and not subject to Employer discretion; e.g.,
Forfeitures attributable to transferred balances from Plan X are allocated as
additional discretionary contributions only to former Plan X Participants)



Matching contributions. Forfeitures of amounts attributable to Employer matching
contributions will be:

h. [X]N/A (same as above or no Employer matching contributions)

i. [   ]used to reduce the Employer matching contribution (other than
contributions that must be fully Vested when contributed such as QNECs, QMACs
and "ADP test safe harbor" contributions that are not made pursuant to a QACA)
(see Note below)

j. [   ]added to any Employer matching contribution and allocated as an
additional matching contribution

k. [   ]added to any Employer discretionary profit sharing contribution

l. [   ]used to reduce any Employer contribution (other than contributions that
must be fully Vested when contributed such as QNECs, QMACs and "ADP test safe
harbor" contributions that are not made pursuant to a QACA) (see Note below)

m. [   ]other:               (describe the treatment of Forfeitures in a manner
that is definitely determinable and not subject to Employer discretion; e.g.,
Forfeitures attributable to transferred balances from Plan X are allocated as
additional discretionary contributions only to former Plan X Participants)

NOTE: Effective for Plan Years beginning after the Plan Year in which this Plan
document is adopted, Forfeitures may not be used to reduce Employer
contributions which are required pursuant to the Code to be fully Vested when
contributed to the Plan (such as QMACs, QNECs and "ADP test safe harbor
contributions" other than QACA "ADP test safe harbor contributions"). The
reallocation of Forfeitures could affect the Plan's top-heavy exemption (see
Plan Section 12.8(f)). One approach to avoid this result is to provide for a
discretionary matching contribution that satisfies the "ACP test safe harbor"
provisions (i.e., select Question 27A.b and select a discretionary matching
contribution at Question 28) and then allocate Forfeitures as a matching
contribution.




D. Directed investments (Plan Section 4.10) 50 p.250

a. [   ]Participant directed investments are NOT permitted.

b. [X]Participant directed investments are permitted from the following
Participant Accounts:

1. [X]all Accounts

2. [   ]only from the following Accounts (select one or more):

a. [   ]Pre‑Tax Elective Deferral Account

b. [   ]Roth Elective Deferral Account

c. [   ]Account(s) attributable to Employer matching contributions (includes
matching "ADP test safe harbor contributions")

d. [   ]Account attributable to Employer Nonelective profit sharing
contributions

e. [   ]Qualified Nonelective Contribution Account (includes nonelective "ADP
test safe harbor contributions")

f. [   ]Rollover Account

g. [   ]Transfer Account

h. [   ]Voluntary Contribution Account

i. [   ]Other:               (specify Account(s) and conditions in a manner that
is definitely determinable and not subject to Employer discretion)



Directed investment options (If directed investments are permitted, select all
that apply; leave blank if none apply)

c. [X]ERISA Section 404(c). It is intended that the Plan comply with ERISA
Section 404(c) with respect to the Accounts subject to Participant investment
directions.

d. [X]QDIA. Plan will include a qualified default investment alternative.

2

--------------------------------------------------------------------------------




E. Rollover limitations. Will the Plan specify which sources of rollovers will
be accepted? (skip if rollover contributions are NOT selected at 12.f.)

a.[   ]No, Administrator determines in operation which sources will be accepted.
b.[X]Yes
Rollover sources. Indicate the sources of rollovers that will be accepted
(select one or more)

1. [X]Direct rollovers. Plan will accept a direct rollover of an eligible
rollover distribution from (select one or more):

a. [   ]a qualified plan described in Code §401(a) (including a 401(k) plan,
profit sharing plan, defined benefit plan, stock bonus plan and money purchase
plan), excluding after‑tax employee contributions

b. [X]a qualified plan described in Code §401(a) (including a 401(k) plan,
profit sharing plan, defined benefit plan, stock bonus plan and money purchase
plan), including after‑tax employee contributions

c. [   ]a plan described in Code §403(a) (an annuity plan), excluding after‑tax
employee contributions

d. [X]a plan described in Code §403(a) (an annuity plan), including after‑tax
employee contributions

e. [   ]a plan described in Code §403(b) (a tax‑sheltered annuity), excluding
after‑tax employee contributions

f. [X]a plan described in Code §403(b) (a tax‑sheltered annuity), including
after‑tax employee contributions

g. [X]a governmental plan described in Code §457(b) (eligible deferred
compensation plan)

h. [X]if this Plan permits Roth Elective Deferrals, a Roth Elective Deferral
Account from (select one or more):

1. [X]a qualified plan described in Code §401(a)

2. [   ]a plan described in Code §403(b) (a tax‑sheltered annuity)

Direct rollovers of Participant loan. The Plan will NOT accept a direct rollover
of a Participant loan from another plan unless selected below (leave blank if
default applies)

i. [   ]The Plan will accept a direct rollover of a Participant loan

1. [   ]only in the following situation(s):               (e.g., only from
Participants who were employees of an acquired organization; leave blank if not
applicable).

2. [X]Participant rollover contributions from other plans (i.e., not via a
direct plan‑to‑plan transfer). The Plan will accept a contribution of an
eligible rollover distribution (select one or more):

a. [X]a qualified plan described in Code §401(a) (including a 401(k) plan,
profit sharing plan, defined benefit plan, stock bonus plan and money purchase
plan)

b. [X]a plan described in Code §403(a) (an annuity plan)

c. [X]a plan described in Code §403(b) (a tax‑sheltered annuity)

d. [X]a governmental plan described in Code §457(b) (eligible deferred
compensation plan)

3. [X]Participant rollover contributions from IRAs: The Plan will accept a
rollover contribution of the portion of a distribution from a traditional IRA
that is eligible to be rolled over and would otherwise be includible in gross
income. Rollovers from Roth IRAs or a Coverdell Education Savings Account
(formerly known as an Education IRA) are not permitted because they are not
traditional IRAs. A rollover from a SIMPLE IRA is allowed if the amounts are
rolled over after the individual has been in the SIMPLE IRA for at least two
years.




F. Elective Deferral procedure. Participants may commence Elective Deferrals on
the effective date of participation.

Optional date. Participants may also commence making Elective Deferrals on
(leave blank if not applicable):
a.[X]  the next applicable payroll period   (must be at least once each calendar
year)
Elective Deferral modifications. Participants may modify Elective Deferral
elections:
b.[X]as of each payroll period
c.[   ]on the first day of each month
d.[   ]on the first day of each Plan Year quarter
e.[   ]on the first day of the Plan Year or the first day of the 7th month of
the Plan Year
f.[   ]other:             (must be at least once each calendar year)
Irregular pay (e.g., bonuses). Unless the Administrator has implemented separate
procedures or selected below, a Participant is permitted to make a separate
Elective Deferral election for irregular pay and the Participant's existing
Elective Deferral election will not apply to such irregular pay.

g. [   ]A Participant's existing Elective Deferral election will apply to
irregular pay (provided such irregular pay is Compensation for Elective Deferral
purposes) unless the Participant makes a different Elective Deferral election
for such irregular pay.

h. [   ]A Participant is not permitted to make a separate Elective Deferral
election for irregular pay and the Participant's existing Elective Deferral
election will apply to such irregular pay (provided such irregular pay is
Compensation for Elective Deferral purposes).

3

--------------------------------------------------------------------------------

Escalation (leave blank if not applicable)
i.[   ]Include option for Participants to elect to automatically escalate an
Affirmative Election in accordance with the following:
Escalation amount. A Participant's Affirmative Election will increase by:

1. [   ]              % of Compensation

a. [   ]up to a maximum of             % of Compensation (leave blank if no
limit)

2. [   ]other:   

Timing of escalation. The escalation will apply as of:

3. [   ]first day of each Plan Year

4. [   ]anniversary of date of participation

5. [   ]other:              

First period of application. Unless selected below, the escalation provision
above will apply as of the second period specified above that begins after the
period in which the Participant first has contributions made pursuant to a
default election.

6. [   ]The escalation provision will apply as of the first period after the
Participant first has contributions made pursuant to a default election.

Suspended Elective Deferrals. If a Participant's Elective Deferrals must be
suspended pursuant to a provision of the Plan (e.g., due to a hardship
distribution or distribution due to military leave covered by the HEART Act),
then a Participant is deemed to have made as of the date the suspension period
begins, an Affirmative Election to have no Elective Deferrals made to the Plan
unless otherwise selected below.

j. [X]the Participant's Affirmative Election will resume after the suspension
period.

k. [   ]the Participant is deemed to have no Affirmative Election after the
suspension period (e.g., for purposes of applying any Automatic Deferral
provisions).

Lapse of Affirmative Elections. Affirmative Elections will remain in effect
until revoked or modified by a Participant unless selected below.

l. [   ]Affirmative Elections lapse at the end of each Plan Year.

4

--------------------------------------------------------------------------------





PENTEGRA SERVICES, INC. VOLUME SUBMITTER MODIFICATIONS


THE DIME SAVINGS BANK OF WILLIAMSBURGH 401(K) SAVINGS PLAN


The enclosed Plan is being submitted for expedited review as a Volume Submitter
Plan.


No modifications from the approved specimen plan have been made to this Plan.
1